Exhibit 10.3

 

Execution Version

 

COLLATERAL TRUST AND INTERCREDITOR AGREEMENT

 

Dated as of April 23, 2013

 

Among

 

DYNEGY INC.,

 

THE SUBSIDIARY GUARANTORS PARTY HERETO FROM TIME TO TIME,

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent,

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Trustee,

 

and

 

EACH OTHER PERSON PARTY HERETO FROM TIME TO TIME

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

Definitions

2

 

 

 

1.1

Defined Terms

2

1.2

Computation of Time Periods; Other Definitional Provisions

17

1.3

Certifications, Etc.

18

 

 

 

SECTION 2.

Declaration of Trust; Acknowledgement of Security Interests

18

 

 

 

2.1

Trust Estate

18

2.2

Collateral Trustee

19

2.3

Pari Passu

19

2.4

Prohibition on Contesting Liens

19

2.5

No New First-Priority Liens

20

 

 

 

SECTION 3.

Enforcement

20

 

 

 

3.1

Exercise of Remedies

20

3.2

Enforcement of Liens

20

 

 

 

SECTION 4.

Payments

23

 

 

 

4.1

Application of Proceeds

23

4.2

Limitations on Payment Post Default

24

4.3

Turnover

24

4.4

Debt Balances

24

4.5

Other Credit Support

25

 

 

 

SECTION 5.

Other Agreements

25

 

 

 

5.1

Releases

25

5.2

Amendments to Financing Documents; Class Voting

26

5.3

Certain Actions

27

5.4

Cash Collateral Accounts; Amounts Not Subject to Sharing

28

5.5

Additional First-Lien Indebtedness Agreements

28

5.6

Secured Hedge Agreements and Secured Treasury Services Agreements

30

5.7

Representative; Relationship

31

 

 

 

SECTION 6.

Insolvency or Liquidation Proceedings

31

 

 

 

6.1

Finance and Sale Issues

31

6.2

Avoidance Issues

32

6.3

Reorganization Securities

32

6.4

Relief from the Automatic Stay

32

6.5

Asset Dispositions in an Insolvency Proceeding

32

6.6

Other Credit Support

33

 

--------------------------------------------------------------------------------


 

SECTION 7.

Collateral Trustee

33

 

 

 

7.1

Appointment

33

7.2

Delegation of Duties

33

7.3

Exculpatory Provisions

34

7.4

Non-Reliance on Collateral Trustee and Other First-Lien Secured Parties

35

7.5

Collateral Trustee in Individual Capacity

36

7.6

Successor Collateral Trustee

36

7.7

Security Documents

36

7.8

Indemnification

37

7.9

No Risk of Funds

38

 

 

 

SECTION 8.

Reliance; Waivers; Etc.

38

 

 

 

8.1

Reliance

38

8.2

No Warranties or Liability

38

8.3

No Waiver

38

8.4

Obligations Unconditional

38

 

 

 

SECTION 9.

Miscellaneous

39

 

 

 

9.1

Conflicts

39

9.2

Effectiveness; Continuing Nature of this Agreement; Severability

39

9.3

Amendments; Waivers

39

9.4

Voting

40

9.5

Information Concerning Financial Condition of the Credit Parties

40

9.6

GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVERS

41

9.7

Notices

42

9.8

Further Assurances; Insurance

42

9.9

Binding on Successors and Assigns

42

9.10

Specific Performance

42

9.11

Headings

42

9.12

Counterparts

42

9.13

Authorization

43

9.14

No Third Party Beneficiaries

43

9.15

Provisions Solely to Define Relative Rights

43

9.16

Additional Guarantors

43

9.17

Rights under Hedges

43

9.18

Insolvency

43

9.19

Rights and Immunities of Secured Debt Representatives

43

 

ii

--------------------------------------------------------------------------------


 

ANNEXES

 

 

 

 

 

Annex I

–

Notices

Annex II-A

–

Existing Commodity Hedging Agreements

Annex II-B

–

Existing Interest Rate/Currency Hedging Agreements

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

–

Form of Accession Agreement

Exhibit B

–

Form of Additional Guarantor Accession Agreement

 

iii

--------------------------------------------------------------------------------


 

COLLATERAL TRUST AND INTERCREDITOR AGREEMENT

 

This COLLATERAL TRUST AND INTERCREDITOR AGREEMENT is dated as of April 23, 2013,
and entered into by and among DYNEGY INC., a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors (as defined below), CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, in its capacity as collateral trustee for the First-Lien
Secured Parties (as defined below), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent (as defined below), and each of the other Persons (as
defined below) party hereto from time to time in accordance with the terms
hereof.  Capitalized terms used in this Agreement have the meanings assigned to
them in Section 1 below.

 

PRELIMINARY STATEMENT

 

(1)           The Borrower, the lenders party thereto from time to time (the
“Lenders”), Credit Suisse AG, Cayman Islands Branch, as administrative agent (in
such capacity, and including any successor administrative agent thereto, the
“Administrative Agent”), Credit Suisse AG, Cayman Islands Branch, as collateral
trustee (in such capacity, and including any successor Collateral Trustee
thereto, the “Collateral Trustee”), and each other Person from time to time
party thereto, are entering into a Credit Agreement, dated as of the date hereof
(as amended, or Amended and Refinanced, the “Credit Agreement”), which provides,
among other things, for the provision of the borrowing of up to $500,000,000
pursuant to a tranche B-1 term loan facility, $800,000,000 pursuant to a tranche
B-2 term loan facility and $475,000,000 pursuant to a revolving loan facility.

 

(2)           Pursuant to the Guarantee and Collateral Agreement, the Subsidiary
Guarantors have guaranteed the Borrower’s obligations under the Financing
Documents.

 

(3)           The Credit Parties may from time to time enter into Secured
Commodity Hedges, Secured Interest Rate Hedges, Secured Treasury Services
Agreements and Additional First-Lien Indebtedness Agreements which may be
secured on a first-priority basis by Liens on the Collateral to the extent
permitted under the Financing Documents as then in effect and the relevant
counterparties have executed and delivered an Accession Agreement to be joined
as a party to this Agreement.

 

(4)           (a) The obligations of the Borrower under the Credit Agreement,
the Guarantee and Collateral Agreement and under each Secured Commodity Hedge,
each Secured Interest Rate Hedge, each Secured Treasury Services Agreement and
each Additional First-Lien Indebtedness Agreement to which it is a party and
(b) the obligations of each Subsidiary Guarantor under the Guarantee and
Collateral Agreement and under each Secured Commodity Hedge, Secured Interest
Rate Hedge, Secured Treasury Services Agreement and each Additional First-Lien
Indebtedness Agreement to which it is a party, in each case will be secured on a
first-priority basis by Liens on the Collateral pursuant to the terms of the
Security Documents.

 

(5)           The Financing Documents provide, among other things, that the
parties thereto shall set forth in this Agreement their respective rights and
remedies with respect to the Collateral and certain other matters.

 

(6)           In order to induce the First-Lien Secured Parties to enter into
the transactions contemplated by the Financing Documents, each of the parties
hereto has agreed to the agency, intercreditor and other provisions set forth in
this Agreement.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

SECTION 1.        Definitions.

 

1.1          Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“Acceptable Commodity Counterparty” shall mean any Person who, at the time the
applicable Eligible Commodity Hedging Agreement is entered into, (i) in the
ordinary course purchases or sells power  or enters into commodity transactions
and (ii)(A) has a corporate rating of BBB- or higher by S&P or a corporate
family rating of Baa3 or higher by Moody’s (or an equivalent rating by another
nationally recognized statistical rating organization of similar standing if
either of such ratings agencies is not then in the business of providing such
ratings), or (B) whose obligations are supported by collateral, guarantees or
letters of credit in a manner consistent with the then prevailing industry
practice from Persons that have the ratings described in clause (A) above.

 

“Acceptable Financial Counterparty” shall mean any Person who, at the time the
applicable Eligible Commodity Hedging Agreement, Interest Rate/Currency Hedging
Agreement or Treasury Services Agreement is entered into, (a) in the ordinary
course enters into financial derivative transactions (including rate swaps,
commodity hedges, swaps, futures or options) or commodity transactions
(including power purchase or sale or gas purchase or sale and tolling
agreements) or provides treasury services or cash management services and
(b)(i) has a corporate rating of A- or higher by S&P or a corporate family
rating of A3 or higher by Moody’s (or an equivalent rating by another nationally
recognized statistical rating organization of similar standing if either of such
rating agencies is not then in the business of providing such ratings), or
(ii) whose obligations are supported by collateral, guarantees or letters of
credit in a manner consistent with the then prevailing industry practice from
Persons that have the ratings described in clause (i) above.

 

“Accession Agreement” shall mean an Accession Agreement substantially in the
form attached hereto as Exhibit A, or such other form reasonably approved by the
Collateral Trustee and the Borrower.

 

“Additional First-Lien Indebtedness Agreement” shall mean any pari passu secured
first-lien credit agreement, credit facility agreement, letter of credit
facility agreement, indenture, note purchase agreement or other similar
agreement entered into by a Credit Party to the extent permitted by
Section 10.01 and Section 10.04 of the Credit Agreement.

 

“Additional First-Lien Indebtedness” shall mean indebtedness incurred pursuant
to each Additional First-Lien Indebtedness Agreement (including any guarantees
thereof by the Credit Parties) entered into by one or more Credit Parties after
the date hereof which (i) requires that the obligations of the Credit Parties
thereunder be secured on a pari passu basis by first-priority Lien on the
Collateral and (ii) is permitted (if addressed therein, or, otherwise not
prohibited) by the Financing Documents at the time such Additional First-Lien
Indebtedness Agreement is entered into, to be secured by a first-priority Lien
on the Collateral; provided that, with respect to each Additional First-Lien
Indebtedness, the applicable Secured Debt Representative on behalf of the
creditors thereto shall have executed and delivered to the Collateral Trustee an
Accession Agreement in accordance with the provisions of this Agreement pursuant
to which such applicable Secured Debt Representative has become a party to this

 

2

--------------------------------------------------------------------------------


 

Agreement and agreed (on its behalf and on behalf of the applicable secured
creditors) to be bound by the obligations of a First-Lien Secured Party under
the terms hereof.

 

“Additional First-Lien Obligations” shall mean all Obligations under, or with
respect to, any Additional First-Lien Indebtedness Agreement.

 

“Additional Guarantor Accession Agreement” shall mean an accession agreement
substantially in the form of Exhibit B.

 

“Administrative Agent” shall have the meaning specified in the preliminary
statement to this Agreement.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control,” as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control.  For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

 

“Agent” shall mean the Collateral Trustee, the Administrative Agent and any
other Secured Debt Representative that is an administrative agent or collateral
trustee under an Additional First-Lien Indebtedness Agreement, as the context
may require.

 

“Agreement” shall mean this Collateral Trust and Intercreditor Agreement.

 

“Amended and Refinanced” shall mean and include, in respect of any Indebtedness,
or the agreement or contract pursuant to which such Indebtedness is incurred,
(a) such Indebtedness (or any portion thereof) or related agreement or contract
as extended, renewed, defeased, amended, amended and restated, supplemented,
modified, restructured, refinanced, replaced, refunded or repaid from time to
time, and (b) any other Indebtedness issued or incurred in exchange or
replacement for or to refinance such Indebtedness, in whole or in part, whether
with the same or different lenders, noteholders, arrangers, trustees and/or
agents and whether with a larger or smaller aggregate principal amount and/or a
longer or shorter maturity, in each case to the extent permitted to be issued or
incurred under the terms of all of the Financing Documents then in effect.

 

“Asset Sale” shall mean a sale, lease (as lessor), sale and leaseback,
assignment, conveyance, exclusive license (as licensor), transfer or other
disposition to, or any exchange of Property with, any Person, in one transaction
or a series of transactions, of all or part of the Credit Parties’ Properties,
whether now owned or hereafter acquired, leased or licensed, to the extent such
sale, lease, sale and leaseback, assignment, conveyance, license, transfer or
other disposition is permitted (if addressed therein, or, otherwise not
prohibited) under the terms of all of the Financing Documents as then in effect.

 

“Attributable Debt” shall mean, in respect of a sale and leaseback transaction,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction including any period for which such lease has
been extended or may, at the option of the lessor, be extended.  Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction

 

3

--------------------------------------------------------------------------------


 

results in a Capital Lease Obligation, the amount of Indebtedness represented
thereby will be determined in accordance with the definition of “Capital Lease
Obligation.”

 

“Authorized Officer” shall mean, with respect to (i) delivering financial
information (including, without limitation, calculations of “Fair Market Value”)
and Officer’s Certificates, the chief executive officer, the president, the
chief financial officer, the treasurer, the assistant treasurer, the principal
accounting officer or any other person of the Borrower having substantially the
same responsibilities as the aforementioned officers, and (ii) any other matter
in connection with this Agreement or any other Financing Document, the chief
executive officer, chief financial officer, treasurer, the assistant treasurer,
general counsel or a responsible financial or accounting officer of the
Borrower.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect or any successor statute.

 

“Board of Directors” shall mean:

 

(a)  with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

 

(b)  with respect to a partnership, the Board of Directors of the general
partner of the partnership;

 

(c)  with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

 

(d)  with respect to any other Person, the board or committee of such Person
serving a similar function.

 

“Borrower” shall have the meaning specified in the introductory statement to
this Agreement.

 

“Breakage Costs” shall mean, with respect to any borrowing of a loan under the
Credit Agreement or any Additional First-Lien Indebtedness Agreement, the loss,
cost and expense attributable to (a) the prepayment of the principal amount of
such loan on any date other than on the last day of the applicable interest
period for such loan or (b) the revocation by the applicable Credit Party of any
notice of borrowing or notice of issuance submitted pursuant to the Credit
Agreement or any Additional First-Lien Indebtedness Agreement, after the
applicable minimum period for the submission of such notice of borrowing or
notice of issuance, as applicable, specified therein, any default in the making
of any prepayment required to be made thereunder after notice of such prepayment
has been delivered by the applicable Credit Party or the failure of the
conditions precedent to be met after delivery of any such notice of borrowing or
notice of issuance.

 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York, New York, a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.

 

“Capital Lease Obligations” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last

 

4

--------------------------------------------------------------------------------


 

payment of rent or any other amount due under such lease prior to the first date
upon which such lease may be prepaid by the lessee without payment of a penalty.

 

“Capital Stock” shall mean:

 

(a)  in the case of a corporation, corporate stock;

 

(b)  in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

(c)  in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

 

(d)  any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act.

 

“Closing Date” shall mean April 23, 2013.

 

“Collateral” shall mean all property and assets over which a Lien is granted or
intended or purported to be granted in favor of the Collateral Trustee, for the
benefit of the First Lien Secured Parties, by the Credit Parties under the
Security Documents.  For the avoidance of doubt, Collateral shall not include
Excluded Assets.

 

“Collateral Trustee” shall have the meaning specified in the preliminary
statement to this Agreement.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commodity Hedging Agreement” shall mean any agreement (including each
confirmation entered into pursuant to any master agreement) providing for swaps,
caps, collars, puts, calls, floors, futures, options, spots, forwards, power
purchase or sale agreements, fuel purchase or sale agreements, tolling
agreements, emissions credit purchase or sales agreements, power transmission
agreements, fuel transportation agreements, fuel storage agreements, netting
agreements, commercial or trading agreements, weather derivatives agreements,
each with respect to, or involving the purchase, transmission, distribution,
sale, lease or hedge of, any energy, generation capacity or fuel, or any other
energy or weather related commodity, service or risk, price or price indices for
any such commodities, services or risks or any other similar derivative
agreements, any renewable energy credits, carbon emission credits and any other
“cap and trade” related credits, assets or attributes with an economic value and
any other similar agreements, entered into by the Borrower or any Subsidiary
Guarantor, in each case under this definition, (i) in the ordinary course of
business, or (ii) otherwise consistent with Prudent Industry Practice in order
to manage fluctuations in the price or availability to the Borrower or any
Subsidiary Guarantor of any commodity and/or manage the risk of adverse or
unexpected weather conditions.

 

5

--------------------------------------------------------------------------------


 

“Credit Agreement” shall have the meaning specified in the preliminary statement
to this Agreement.

 

“Credit Parties” shall mean the Borrower and each Subsidiary Guarantor.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“DIP Financing” shall have the meaning specified in Section 6.1.

 

“Discharge of Obligations” shall mean, except to the extent otherwise expressly
provided in Section 6.2:

 

(a)           that a Discharge of Specific Debt has occurred with respect to
each Series of Secured Debt;

 

(b)           that a Discharge of Specific Secured Hedge Agreement has occurred
with respect to each Secured Hedge Agreement; and

 

(c)           payment in full in cash of all other Obligations (including
Obligations under Secured Treasury Services Agreements) that are outstanding and
unpaid at the time clauses (a) and (b) are satisfied (other than any obligations
for taxes, costs, indemnifications, reimbursements, damages and other
liabilities in respect of which no claim or demand for payment has been made at
such time).

 

“Discharge of Specific Debt” shall mean, with respect to any Series of Secured
Debt, the occurrence of each of the following with respect to such Series of
Secured Debt:

 

(a)           termination or expiration of all commitments to extend credit that
would constitute such Series of Secured Debt;

 

(b)           payment in full in cash of the principal of (other than with
respect to undrawn letters of credit, but including unreimbursed amounts under
any drawn letters of credit) and interest, fees and premium (if any) on such
Series of Secured Debt;

 

(c)           with respect to any undrawn letters of credit either (x) discharge
or cash collateralization or back-stopping (at the lower of (A) 103% of the
aggregate undrawn amount (or such lower amount agreed to by the issuer of such
outstanding letter of credit) and (B) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable Financing
Document) of all outstanding letters of credit issued pursuant to such Series of
Secured Debt; (y) the deemed reissuance with the consent of the issuer of such
outstanding letters of credit and any holder of the related Series of Secured
Debt that has reimbursement obligations with respect to such outstanding letters
of credit under another credit facility (whether or not such credit facility
constitutes a Series of Secured Debt hereunder) provided that if such letters of
credit are deemed reissued under another Series of Secured Debt hereunder then
they will be outstanding under such other Series of Secured Debt; or (z) the
issuer of each such letter of credit has notified the Collateral Trustee in
writing that alternative arrangements satisfactory to such issuer and holders of
the related Series of Secured Debt that has reimbursement obligations with
respect thereto have been made; and

 

6

--------------------------------------------------------------------------------


 

(d)           payment in full in cash of all other Obligations owing under the
Financing Documents for such Series of Secured Debt that are outstanding and
unpaid at the time that the requirements of clauses (a) through (c) above are
satisfied (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).

 

“Discharge of Specific Secured Hedge Agreement” shall mean with respect to any
given Secured Hedge Agreement: (a) all Obligations in respect of such Secured
Hedge Agreement have been paid in full in accordance with the terms thereof and
all transactions entered into under such Secured Hedge Agreement have expired or
have been terminated or (b) alternative collateral arrangements or other
arrangements satisfactory to the Eligible Commodity Hedging Counterparty or
Interest Rate Hedge Bank, as applicable, have been made and the Collateral
Trustee has been notified in writing of such event by such Eligible Commodity
Hedging Counterparty or Interest Rate Hedge Bank (other than, in the case of
clause (a) or (b), any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).

 

“Early Termination Event” shall mean, with respect to any Secured Hedge
Agreement, the occurrence of any termination event or any event of default
(howsoever defined) under any such Secured Hedge Agreement which has resulted in
the termination of all transactions or all affected transactions under such
Secured Hedge Agreement.

 

“Eligible Commodity Hedging Agreement” shall mean any Commodity Hedging
Agreement entered into by the Borrower or any Subsidiary Guarantor with an
Eligible Commodity Hedging Counterparty, which, individually or together with
other Commodity Hedging Agreements (other than Commodity Hedging Agreements that
are either unsecured, are supported by letters of credit or Guarantees from
Persons that are not Credit Parties (but, in each case, not secured by all or
substantially all of the assets of any Credit Party)) entered into or being
entered into with such counterparty or its affiliates, is at the time entered
into reasonably expected to hedge the anticipated exposure of the Borrower or
the relevant Subsidiary Guarantor(s) to one or more commodity price risks
relating to the business and operations of the Borrower or the relevant
Subsidiary Guarantor; provided that any Commodity Hedging Agreement that is
entered into to offset all or any portion of an outstanding Eligible Commodity
Hedging Agreement shall constitute an Eligible Commodity Hedging Agreement so
long as, at the time entered into, such offsetting Commodity Hedging Agreement,
together with all other outstanding Eligible Commodity Hedging Agreements, in
the aggregate, are reasonably expected to hedge the anticipated exposure of the
Borrower or the relevant Subsidiary Guarantor(s) to one or more commodity price
risks relating to the business and operations of the Borrower or the relevant
Subsidiary Guarantor.

 

“Eligible Commodity Hedging Counterparty”  shall mean (i) a counterparty to an
Eligible Commodity Hedging Agreement that, at the time the relevant Eligible
Commodity Hedging Agreement is entered into, is either an Acceptable Commodity
Counterparty or an Acceptable Financial Counterparty and (ii) each Existing
Commodity Hedging Agreement Counterparty.

 

“Eligible Hedge Amount” shall mean, as of any date of determination with respect
to any Secured Hedge Agreement, (a) if such date is prior to the occurrence of
an Early Termination Event in respect of such Secured Hedge Agreement, the
greater of (i) the Floor Amount (if any) applicable to such Secured Commodity
Hedge and (ii) an amount equal to (A) the Outstanding Amount (if any, calculated
in accordance with subclause (b)(i) of that definition) applicable to such
Secured Hedge Agreement at such time less (B) (so long as no Other Credit
Support Exception has occurred) the aggregate amount of Other Credit Support
Amounts under any Other Credit Support issued or pledged in favor of the
applicable

 

7

--------------------------------------------------------------------------------


 

Eligible Commodity Hedging Counterparty or Interest Rate Hedge Bank to support
the Obligations of the applicable Credit Party under such Secured Hedge
Agreement and (b) if such date is on or after the occurrence of an Early
Termination Event in respect of such Secured Hedge Agreement, an amount equal to
(i) the Outstanding Amount (if any, calculated in accordance with subclause
(b)(ii) of that definition) applicable to such Secured Hedge Agreement less
(ii) (so long as no Other Credit Support Exception has occurred) the aggregate
amount of Other Credit Support Amounts under any Other Credit Support issued or
pledged in favor of the applicable Eligible Commodity Hedging Counterparty or
Interest Rate Hedge Bank to support the Obligations of the applicable Credit
Party under such Secured Hedge Agreement.

 

“Environmental Action” shall mean any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Governmental Authority or
any other Person, arising out of or relating to (a) compliance or non compliance
with any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Law” shall mean all Federal, state, local and foreign laws
(including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders (including consent orders), and
agreements relating to either the protection of the environment or natural
resources, the protection of human health and safety (as such relate to the
exposure to Hazardous Materials), or the presence, Release of, or exposure to,
Hazardous Materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, Hazardous Materials.

 

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

 

“Event of Default” shall mean (i) any event or condition which, under the terms
of any Series of Secured Debt causes, or permits holders of Obligations
outstanding thereunder (with or without the giving of notice or lapse of time,
or both, and whether or not notice has been given or time has lapsed) to cause,
the Obligations outstanding thereunder to become immediately due and payable or
(ii) any Early Termination Event under any Secured Commodity Hedge, in each case
unless the respective Obligations have been repaid or discharged in accordance
with the terms of the respective Financing Documents.

 

“Excluded Assets” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

 

“Excluded Swap Obligation” shall mean with respect to any Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Subsidiary Guarantor or
the grant of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

8

--------------------------------------------------------------------------------


 

“Existing Commodity Hedging Agreements” shall mean the master agreements listed
on Annex II-A hereto and shall include each confirmation entered into pursuant
to such master agreement.

 

“Existing Commodity Hedging Agreement Counterparties” shall mean each
counterparty to the Existing Commodity Hedging Agreements.

 

“Existing Interest Rate/Currency Hedging Agreements” shall mean the agreements
listed on Annex II-B hereto and shall include each confirmation entered into
pursuant to, or in connection with, such master agreement.

 

“Existing Interest Rate Hedge Bank” shall mean each counterparty to the Existing
Interest Rate/Currency Hedging Agreements.

 

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by an Authorized Officer of
the Borrower.

 

“Financing Documents” shall mean, collectively (without duplication), (a) this
Agreement, the Credit Agreement, each Secured Interest Rate Hedge, each Secured
Treasury Services Agreement, each Secured Commodity Hedge and each Additional
First-Lien Indebtedness Agreement, in each case secured by a first-priority Lien
on the Collateral, (b) the Security Documents and (c) all other agreements,
promissory notes, instruments, documents and certificates executed by or on
behalf of any Credit Party in connection with any of the foregoing, in each case
as the same may be amended, restated, supplemented, waived or otherwise modified
from time to time.

 

“First-Lien Secured Parties” shall mean, at any time, the holders of Obligations
at such time, including the Administrative Agent, the Collateral Trustee, the
Lenders, the Secured Debt Representatives, the Interest Rate Hedge Banks, the
Treasury Services Providers, the Eligible Commodity Hedging Counterparties and
the lenders, noteholders, investors and other finance parties (and agents) party
to any Additional First-Lien Indebtedness.

 

“Floor Amount” shall mean as of any date of calculation, with respect to any
Secured Hedge Agreement, the sum of the aggregate amount identified (if any) as
the “floor amount” (which shall be calculated based on the expected exposure of
the applicable Eligible Commodity Hedging Counterparty or Interest Rate Hedge
Bank to the Borrower or the applicable Subsidiary Guarantor under such Secured
Hedge Agreement, as determined by the Borrower or the applicable Subsidiary
Guarantor and such Eligible Commodity Hedging Counterparty or Interest Rate
Hedge Bank in good faith on an arms’-length basis consistent with market
practice in the independent power generating industry) for such Secured Hedge
Agreement and set forth in one or more contracts, confirmations, schedules or
other writings issued and agreed by the applicable Eligible Commodity Hedging
Counterparty or Interest Rate Hedge Bank and the Borrower or the applicable
Subsidiary Guarantor party to such Secured Hedge Agreement; provided that (a) no
such “floor amount” shall be effective for any purpose hereunder unless,
promptly following each such determination, the Borrower shall have notified the
Collateral Trustee in writing of the relevant “floor amount” and the Secured
Hedge Agreement to which such “floor amount” applies, (b) the “Floor Amount” for
all Secured Hedge Agreements shall not exceed $400,000,000 in the aggregate at
any time and (c) to the extent that there are no transactions outstanding under
a Secured Hedge Agreement, the “Floor Amount” for such Secured Hedge Agreement
shall be zero.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such

 

9

--------------------------------------------------------------------------------


 

other statements by such other entity as have been approved by a significant
segment of the accounting profession, which are in effect from time to time.

 

“Governmental Authority” shall mean any nation or government, or any state,
province, territory or other political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, or any governmental or non-governmental authority regulating the
generation and/or transmission of energy, including ERCOT.

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantee and Collateral Agreement” shall mean that certain Guarantee and
Collateral Agreement dated as of the date hereof by and among the Borrower, the
Subsidiary Guarantors and the Collateral Trustee, on behalf of and for the
benefit of the First-Lien Secured Parties.

 

“Guaranty” shall mean a guaranty given by a Credit Party in favor of the
Collateral Trustee (for and on behalf of the First-Lien Secured Parties) under
the Guarantee and Collateral Agreement.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, radon gas, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances and (b) any chemical, material, substance or waste that is
prohibited, limited or regulated as a pollutant, contaminant, or as “hazardous,”
or “toxic” (or terms of similar intent or meaning), by or pursuant to any
Environmental Law.

 

“Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person under (a) currency exchange, interest rate or
commodity swap agreements, currency exchange, interest rate or commodity cap
agreements and currency exchange, interest rate or commodity collar agreements
and (b) (i) agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates, commodity prices or commodity
transportation or transmission pricing or availability, (ii) any netting
arrangements, power purchase and sale agreements, fuel purchase and sale
agreements, swaps, options and other agreements, in each case, that fluctuate in
value with fluctuations in energy, power or gas prices and (iii) agreements or
arrangements for commercial or trading activities with respect to the purchase,
transmission, distribution, sale, lease or hedge of any energy related commodity
or service.

 

10

--------------------------------------------------------------------------------


 

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables,
except as provided in clause (e) below), whether or not contingent:

 

(a)  in respect of borrowed money;

 

(b)  evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

 

(c)  in respect of banker’s acceptances;

 

(d)  representing Capital Lease Obligations or Attributable Debt in respect of
sale and leaseback transactions;

 

(e)  representing the balance deferred and unpaid of the purchase price of any
property (including trade payables) or services due more than six months after
such property is acquired or such services are completed; or

 

(f)  representing the net amount owing under any Hedging Obligations,

 

if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP.  In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
guarantee by the specified Person of any Indebtedness of any other Person;
provided, that the amount of such Indebtedness shall be deemed not to exceed the
lesser of the amount secured by such Lien and the value of the Person’s property
securing such Lien.

 

“Indemnified Costs” shall have the meaning set forth in Section 7.8(a).

 

“Insolvency or Liquidation Proceeding” shall mean:

 

(a)           any voluntary or involuntary case or proceeding under any Debtor
Relief Laws with respect to any Credit Party;

 

(b)           any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Credit Party or with
respect to a material portion of its respective assets;

 

(c)           any liquidation, dissolution, reorganization or winding up of any
Credit Party whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy;

 

(d)           any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Credit Party; or

 

(e)           any other proceeding of any type or nature in which substantially
all claims of creditors of any Credit Party are determined and any payment or
distribution is or may be made on account of such claims.

 

11

--------------------------------------------------------------------------------


 

“Interest Expense” shall mean, for any period, all interest, commitment fees,
letter of credit fees, participation fees and Breakage Costs in respect of
outstanding Obligations accrued, capitalized or payable during such period
(whether or not actually paid during such period) pursuant to the terms of the
respective Financing Documents.

 

“Interest Rate/Currency Hedging Agreement” shall mean any agreement of the type
described in clauses (a), (b) or (c) of the definition of “Interest
Rate/Currency Hedging Obligations”.

 

“Interest Rate/Currency Hedging Obligations” shall mean, with respect to any
specified Person, the obligations of such Person under (a) interest rate swap
agreements (whether from fixed to floating or from floating to fixed), interest
rate cap agreements and interest rate collar agreements, (b) other agreements or
arrangements designed to manage interest rates or interest rate risk and
(c) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, in each case under clauses (a), (b) and
(c), entered into by such Person in the ordinary course of business and not for
speculative purposes.

 

“Interest Rate Hedge Bank” shall mean any Acceptable Financial Counterparty or
Existing Interest Rate Hedge Bank that is a party to any Secured Interest Rate
Hedge; provided that, in the case of any Interest Rate Hedge Bank that is not a
party to this Agreement as of the date hereof, such Interest Rate Hedge Bank
shall have executed and delivered to the Collateral Trustee an Accession
Agreement pursuant to which such Interest Rate Hedge Bank has become a party to
this Agreement and has agreed to be bound by the obligations of a First-Lien
Secured Party under the terms hereof.

 

“Lenders” shall have the meaning specified in the preliminary statements to this
Agreement.

 

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other) or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement) and any preference or
priority having the effect of security, and any lease having substantially the
same effect as any of the foregoing.

 

“Modification” shall have the meaning specified in Section 5.5(d).

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgaged Property” shall have the meaning specified in Section 5.5(d).

 

“Mortgages” shall mean a collective reference to each mortgage, deed of trust,
deed to secure debt, debenture or similar security instrument entered into by
any Credit Party to secure any Obligations.

 

“NY Mortgage Excluded Obligations” shall have the meaning specified in
Section 5.5.

 

“Obligations” shall mean all amounts owing by the Borrower or any Subsidiary
Guarantor to any Agent or any First Lien Secured Party pursuant to the terms of
this Agreement or any other Financing Document (including all interest which
accrues after the commencement of any case or proceeding in bankruptcy after the
insolvency of, or for the reorganization of the Borrower or any of its
Subsidiary Guarantors, whether or not allowed in such case or proceeding but
excluding all Excluded Swap Obligations.

 

12

--------------------------------------------------------------------------------


 

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Authorized Officer of the Borrower, which certificate shall
include: (a) a statement that such Authorized Officer making such certificate
has read the applicable covenant or condition, (b) a brief statement as to the
nature and scope of the examination or investigation upon which the statements
or opinions contained in such certificate are based, (c) a statement that, in
the opinion of such Authorized Officer, he has made such examination or
investigation as is necessary to enable him to express an informed opinion as to
whether or not the applicable covenant or condition has been complied with and
(d) a statement as to whether or not, in the opinion of such Authorized Officer,
the applicable condition or covenant has been complied with.

 

“Ordinary Course Settlement Payments” shall mean all regularly scheduled
payments due under any Secured Hedge Agreement from time to time, calculated in
accordance with the terms of such Secured Hedge Agreement, but excluding, for
the avoidance of doubt any Termination Payments due and payable under such
Secured Hedge Agreement in connection with an Early Termination Event.

 

“Other Credit Support” shall mean any letter of credit, guaranty of the relevant
Secured Hedge Agreement or cash collateral issued or pledged, as applicable, as
contemplated or required by the relevant Secured Hedge Agreement in favor of the
applicable Eligible Commodity Hedging Counterparty or Interest Rate Hedge Bank,
as applicable, (other than pursuant to the Security Documents) to support the
Obligations of the Borrower or any Subsidiary Guarantor under such Secured Hedge
Agreement, which letter of credit, guaranty or cash collateral, as applicable,
satisfies the requirements of such Secured Hedge Agreement with respect to
letters of credit, guaranties or cash, as applicable.  For avoidance of doubt,
Other Credit Support shall not include separate insurance, credit default swap
protection or other protection against loss arranged by the Eligible Commodity
Hedging Counterparty or Interest Rate Hedge Bank, as applicable, for its own
account or (y) any guarantees provided by one or more Credit Parties or
Collateral provided pursuant to the Security Documents.

 

“Other Credit Support Amount” shall mean the sum of (a) the amount of cash
constituting Other Credit Support, (b) the amount payable under any guaranty
constituting Other Credit Support and (c) the amount available to be drawn under
any letter of credit constituting Other Credit Support.

 

“Other Credit Support Exception” shall mean (a) with respect to any Other Credit
Support constituting a guaranty, the guarantor thereunder fails to make payment
after receipt of a demand for payment thereunder made in accordance with the
terms of such guaranty, within three Business Days of its receipt of such demand
or (b) with respect to any Other Credit Support constituting a letter of credit,
the occurrence and continuance of any of the following: (i) a restraint or
injunction shall be threatened against the issuer of such letter of credit or
the applicable Eligible Commodity Hedging Counterparty or Interest Rate Hedge
Bank, as applicable, that is the beneficiary thereof that restrains or limits or
seeks to restrain or limit a draw upon, or the application of proceeds from,
such letter of credit prior to, concurrently with, or following such draw or
application, (ii) the issuing bank of such letter of credit shall be subject to
a bankruptcy proceeding or (iii) the issuing bank of such letter of credit shall
have disavowed, repudiated or dishonored its obligations under such letter of
credit after, if applicable, delivery to such issuing bank of a conforming draw
request thereunder.

 

“Outstanding Amount” shall mean:

 

(a)           with respect to any Series of Secured Debt, at any time, an amount
equal to the sum of (i) the aggregate outstanding principal amount of the
Obligations of such Series of Secured Debt (including the face amount of
outstanding letters of credit whether or not then

 

13

--------------------------------------------------------------------------------


 

available or drawn) and (ii) except during any period in which the Collateral
Trustee has exercised remedies or the protections of Liens on Collateral, the
aggregate unfunded commitments to extend credit which, when funded, would
constitute Obligations under such Series of Secured Debt;

 

(b)           with respect to any Secured Hedge Agreement, (i) at any time prior
to the occurrence of an Early Termination Event under such Secured Hedge
Agreement, the amount of all Obligations (including Ordinary Course Settlement
Payments, Termination Payments and related Interest Expense) that would be owed
to the applicable Eligible Commodity Hedging Counterparty or Interest Rate Hedge
Bank under such Secured Hedge Agreement if there occurred at such time an Early
Termination Event under such Secured Hedge Agreement where the Borrower or any
Subsidiary Guarantor party thereto is the sole “Affected Party” or the
“Defaulting Party” (or equivalent term), or (ii) at any time from and after the
occurrence of an Early Termination Event under such Secured Hedge Agreement, the
amount of all Obligations (including Ordinary Course Settlement Payments,
Termination Payments and related Interest Expense) then due and owing to the
applicable Eligible Commodity Hedging Counterparty or Interest Rate Hedge Bank
under such Secured Hedge Agreement; and

 

(d)           with respect to any Secured Treasury Services Agreement for the
purposes of Sections 4.4(a) and 7.8 only, an amount equal to the aggregate
outstanding amount of the Obligations in respect of such Secured Treasury
Services Agreement.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Pledged Collateral” shall mean, as the context may require, (a) any Collateral,
to the extent that possession or control thereof is necessary to perfect a Lien
thereon under the UCC, (b) any rights to receive payments under any insurance
policy that constitute Collateral and with respect to which a secured party is
required to be named as an additional insured or a loss payee in order to
perfect a Lien thereon and/or (c) any other Collateral with respect to which a
secured party must be listed on a certificate of title in order to perfect a
Lien thereon.

 

“Prudent Industry Practice” shall mean those practices and methods as are
commonly used or adopted by Persons in the independent power generation industry
in the United States in connection with the conduct of the business of such
industry, in each case as such practices or methods may evolve from time to
time, consistent in all material respects with all applicable legal
requirements.

 

“Property” shall mean any right or interest in or to any asset or property of
any kind whatsoever (including Equity Interests), whether real, personal or
mixed and whether tangible or intangible.

 

“Refinance” shall mean, in respect of any Indebtedness, (a) such Indebtedness
(in whole or in part) as extended, renewed, defeased, refinanced, replaced,
refunded or repaid and (b) any other Indebtedness issued in exchange or
replacement for or to refinance such Indebtedness, in whole or in part, whether
with the same or different lenders, noteholders, investors, initial purchasers,
managing agents, book running managers, arrangers and/or agents and whether with
a larger or smaller aggregate principal amount and/or a longer or shorter
maturity, in each case to the extent permitted under the terms of all of the
Financing Documents as then in effect.  “Refinanced” and “Refinancing” shall
have correlative meanings.

 

14

--------------------------------------------------------------------------------


 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Remedy Event” shall have the meaning set forth in Section 4.2.

 

“Required First-Lien Secured Parties” shall mean, at any time with respect to
any matter, First-Lien Secured Parties owed or holding more than 50% of the sum
of (without duplication) (a) subject to any voting restrictions set forth in the
applicable Financing Document for a Series of Secured Debt, the Outstanding
Amount under the Credit Agreement and/or any Additional First-Lien Indebtedness
Agreement at such time and (b) the Eligible Hedge Amount under each Secured
Commodity Hedge and each Secured Interest Rate Hedge at such time.

 

“Required Lenders” shall mean, at any time with respect to any matter,
First-Lien Secured Parties owed or holding more than 50% of, subject to any
voting restrictions set forth in the applicable Financing Document for a
Series of Secured Debt, the Outstanding Amount under such Series of Secured
Debt.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc., and any successor owner of such divisions.

 

“Secured Commodity Hedge” shall mean (i) each Existing Commodity Hedging
Agreement and (ii) each Eligible Commodity Hedging Agreement entered into by the
Borrower or a Subsidiary Guarantor which requires that the obligations of such
Borrower or a Subsidiary Guarantor be secured by a Lien on the Collateral;
provided that, with respect to each Secured Commodity Hedge, the Eligible
Commodity Hedging Counterparty party thereto shall have executed and delivered
to the Collateral Trustee an Accession Agreement pursuant to which such Eligible
Commodity Hedging Counterparty has become a party to this Agreement and has
agreed to be bound by the obligations of a First-Lien Secured Party under the
terms hereof.

 

“Secured Debt Representative” shall mean (a) with respect to the Lenders under
the Credit Agreement, the Administrative Agent, (b) with respect to the lenders,
noteholders, investors and other finance parties under any Additional First-Lien
Indebtedness, the administrative agent, trustee or similar representative who
maintains the applicable transfer register, (c) with respect to any Secured
Interest Rate Hedge, the Interest Rate Hedge Bank party thereto, (d) with
respect to any Secured Commodity Hedge, the Eligible Commodity Hedging
Counterparty party thereto and (e) with respect to any Secured Treasury Services
Agreement for the purposes of Section 4.4(a) only, the Treasury Services
Provider party thereto.

 

“Secured Hedge Agreement” shall mean each Secured Commodity Hedge and each
Secured Interest Rate Hedge.

 

“Secured Interest Rate Hedge” shall mean (i) each Existing Interest
Rate/Currency Hedging Agreement and (ii) each Interest Rate/Currency Hedging
Agreement entered into by the Borrower or any Subsidiary Guarantor which
requires that the obligations of such Person be secured by a Lien on the
Collateral; provided that, with respect to each Secured Interest Rate Hedge, the
Interest Rate Hedge Bank party thereto shall have executed and delivered to the
Collateral Trustee an Accession Agreement pursuant to which such Interest Rate
Hedge Bank has become a party to this Agreement and has agreed to be bound by
the obligations of a First-Lien Secured Party under the terms hereof.

 

15

--------------------------------------------------------------------------------


 

“Secured Treasury Services Agreement” shall mean each Treasury Services
Agreement entered into by the Borrower or any Subsidiary Guarantor which
requires that the obligations of such Person be secured by a Lien on the
Collateral; provided that, with respect to each Secured Treasury Services
Agreement, the Treasury Services Provider party thereto shall have executed and
delivered to the Collateral Trustee an Accession Agreement pursuant to which
such Treasury Services Provider has become a party to this Agreement and has
agreed to be bound by the obligations of a First-Lien Secured Party under the
terms hereof.

 

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Security Documents” shall mean the Guarantee and Collateral Agreement, the
Mortgages and each other agreement, document or instrument executed and
delivered pursuant to any of the foregoing (including pursuant to Section 9.10
of the Credit Agreement or any similar provision of any other Financing
Document) that creates or purports to create a first-priority Lien in favor of
the Collateral Trustee for the benefit of the First-Lien Secured Parties.

 

“Series of Secured Debt” shall mean, severally, the Credit Agreement and any
Additional First-Lien Indebtedness Agreement.

 

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

 

“Subsidiary” shall mean any subsidiary of the Borrower; “subsidiary” shall mean,
with respect to any specified Person:  (i) any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency and
after giving effect to any voting agreement or stockholders’ agreement that
effectively transfers voting power) to vote in the election of directors,
managers or trustees of the corporation, association or other business entity is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); and
(ii) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

 

“Subsidiary Guarantor” shall mean each of the Persons identified on the
signature pages hereto as a “Subsidiary Guarantor” and each other Subsidiary of
the Borrower which is required to guarantee the Obligations from time to time
pursuant to the terms of the Financing Documents and which shall have executed
and delivered to the Collateral Trustee an Additional Guarantor Accession
Agreement pursuant to which such Subsidiary Guarantor has become a party to this
Agreement and has agreed to be bound by the obligations of a Credit Party and
Credit Party under the terms hereof.

 

“Supplemental Collateral Trustee” shall have the meaning set forth in
Section 7.2(b).

 

16

--------------------------------------------------------------------------------


 

“Swap Obligation” shall mean, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Swap Transactions” shall mean any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any Secured Hedge Agreement.

 

“Termination Payment” shall mean the amount, if any, payable by the Credit
Parties in connection with an Early Termination Event of any Secured Hedge
Agreement, including any “Settlement Amount” or “Termination Payment” or
substantially similar term as defined in the relevant Secured Hedge Agreement;
provided that, for the avoidance of doubt, “Termination Payments” shall not
include any Ordinary Course Settlement Payments due under any such Secured Hedge
Agreement.

 

“Treasury Services Agreement” shall mean any agreement between the Borrower or
any Subsidiary and any Acceptable Financial Counterparty relating to treasury,
depository, credit card, debit card, stored value cards, purchasing or
procurement cards and cash management services or automated clearinghouse
transfer of funds or any similar services.

 

“Treasury Services Obligations” shall have the meaning specified in
Section 5.6(b).

 

“Treasury Services Provider” shall mean any Acceptable Financial Counterparty
(other than a Credit Party) that is a party to any Secured Treasury Services
Agreement; provided that, in the case of any Treasury Services Provider that is
not a party to this Agreement as of the date hereof, such Treasury Services
Provider shall have executed and delivered to the Collateral Trustee an
Accession Agreement pursuant to which such Treasury Services Provider has become
a party to this Agreement and has agreed to be bound by the obligations of a
First-Lien Secured Party under the terms hereof.

 

“Trust Estate” shall have the meaning set forth in Section 2.1.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if, with respect to any filing statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the security interests granted to the Collateral Trustee
pursuant to the applicable Security Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, UCC means the Uniform Commercial Code as in effect from
time to time in such other jurisdiction for purposes of the provisions of each
Financing Document and any filing statement relating to such perfection or
effect of perfection or non-perfection.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

1.2          Computation of Time Periods; Other Definitional Provisions. (a) As
used herein and in the other Financing Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iii) unless the
context otherwise requires, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Equity Interests, securities,
revenues, accounts, leasehold interests

 

17

--------------------------------------------------------------------------------


 

and contract rights, (iv) the word “will” shall be construed to have the same
meaning and effect as the word “shall”, (v) unless the context otherwise
requires, any reference herein (A) to any Person shall be construed to include
such Person’s permitted successors and assigns and (B) to the Borrower or any
other Credit Party shall be construed to include the Borrower or such Credit
Party as debtor and debtor-in-possession and any receiver or trustee for the
Borrower or any other Credit Party, as the case may be, in any insolvency or
liquidation proceeding, (vi) all references to “knowledge” of any Credit Party
or a Subsidiary of the Borrower means the actual knowledge of an Authorized
Officer responsible for monitoring compliance with the Financing Documents,
(vii)  references to “the best of an officer’s knowledge” or similar phrases
referring to “best knowledge” of an officer shall be interpreted to mean that
such officer has made such diligent investigation or inquiry as would be
customary and prudent for such officer to make in the reasonable judgment of
such officer in the context of the applicable circumstances and (viii) all
references to any Governmental Authority, shall include any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

 

(b)           The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(c)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(d)           Unless otherwise expressly provided herein, (i) all references to
documents, instruments and other agreements (including the Financing Documents)
and all other contractual instruments shall be deemed to include all subsequent
amendments, restatements, amendments and restatements, extensions, supplements,
modifications, refinancings, renewals, replacements and restructurings thereto,
but only to the extent that such amendments, restatements, amendments and
restatements, extensions, supplements, modifications, refinancings, renewals,
replacements and restructurings are permitted by the Financing Documents; and
(ii) references to any law (including by succession of comparable successor
laws) shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such law.

 

(e)           Unless otherwise set forth herein, references to principal amount
shall include, without duplication, any reimbursement obligations with respect
to a letter of credit and the face amount thereof (whether or not such amount
is, at the time of determination, drawn or available to be drawn).

 

1.3          Certifications, Etc.  All certifications to be made hereunder by an
officer or representative of a Credit Party shall be made by such Person in his
or her capacity solely as an officer or a representative of such Credit Party,
on such Credit Party’s behalf and not in such Person’s individual capacity.

 

1.4          Construction.  This Agreement and the other Security Documents will
be construed without regard to the identity of the party who drafted it and as
though the parties participated equally in drafting it.  Consequently, each of
the parties hereto acknowledges and agrees that any rule of construction that a
document is to be construed against the drafting party will not be applicable
either to this Agreement or the other Security Documents.

 

SECTION 2.        Declaration of Trust; Acknowledgement of Security Interests.

 

2.1          Trust Estate.  To secure the payment of the Obligations and in
consideration of the premises and mutual agreements set forth in this Agreement,
each Credit Party hereby confirms the

 

18

--------------------------------------------------------------------------------


 

grant to the Collateral Trustee, and the Collateral Trustee hereby accepts and
agrees to hold, in trust under this Agreement for the benefit of all current and
future First-Lien Secured Parties, a security interest in and Lien on all of
such Credit Party’s right, title and interest in, to and under all Collateral
now or hereafter granted to the Collateral Trustee under any Security Document
for the benefit of the First-Lien Secured Parties, together with all of the
Collateral Trustee’s right, title and interest in, to and under the Security
Documents, and all interests, rights, powers and remedies of the Collateral
Trustee thereunder or in respect thereof and all cash and non-cash proceeds
thereof (collectively, the “Trust Estate”).

 

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Trust Estate in trust for the benefit solely and exclusively of all
current and future First-Lien Secured Parties as security for the payment of all
present and future Obligations.

 

Notwithstanding the foregoing, if at any time:

 

(1)           all Liens securing the Obligations have been released as provided
in Section 5.1;

 

(2)           the Collateral Trustee holds no other property in trust as part of
the Trust Estate;

 

(3)           no monetary obligation  is outstanding and payable under this
Agreement to the Collateral Trustee or any of its co-trustees or agents (whether
in an individual or representative capacity); and

 

(4)           the Borrower delivers to the Collateral Trustee an Officer’s
Certificate stating that all Obligations have been terminated, released or
otherwise satisfied or collateralized in a manner satisfactory to the
counterparty of such Obligation and the Liens of the Collateral Trustee are
permitted to be released, or have been released, in compliance with all
applicable provisions of the Financing Documents;

 

then the first-priority lien trust arising hereunder will terminate (subject to
any reinstatement pursuant to Section 6.2), except that all provisions set forth
in Section 7.8 that are enforceable by the Collateral Trustee or any of its
co-trustees or agents (whether in an individual or representative capacity) will
remain enforceable in accordance with their terms.

 

The parties further declare and covenant that the Trust Estate will be held and
distributed by the Collateral Trustee subject to the further agreements herein.

 

2.2          Collateral Trustee.  The Collateral Trustee and its successors and
assigns under this Agreement will act for the benefit solely and exclusively of
all present and future holders of Obligations as security for the payment and
performance of all present and future Obligations.

 

2.3          Pari Passu.  As among the First-Lien Secured Parties, the
Obligations shall rank pari passu, no First-Lien Secured Party shall be entitled
to any preferences or priority over any other First-Lien Secured Party with
respect to the Collateral and the First-Lien Secured Parties shall share in the
Collateral and all proceeds thereof equally and ratably in accordance with the
terms of this Agreement notwithstanding the time of incurrence of any Obligation
or the time or method of creation or perfection of any of the Liens securing the
Obligations).

 

2.4          Prohibition on Contesting Liens.  Each of the Collateral Trustee
(on behalf of itself and each First-Lien Secured Party), the Administrative
Agent (on behalf of itself and each Lender) and each other First-Lien Secured
Party, agrees that it will not (and hereby waives any right to) object to,
question or contest, or support any other Person in objecting to, questioning or
contesting, in any

 

19

--------------------------------------------------------------------------------


 

proceeding (including any Insolvency or Liquidation Proceeding) (a) the
priority, validity, extent, perfection, attachment or enforceability of a Lien
held by or on behalf of any of the First-Lien Secured Parties in all or any part
of the Collateral in accordance with the terms of this Agreement or (b) any or
all of the provisions of this Agreement; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of the Collateral Trustee,
the Administrative Agent or any other First-Lien Secured Party to enforce this
Agreement in accordance with the terms hereof.

 

2.5          No New First-Priority Liens.  So long as the Discharge of
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Borrower or any other Credit
Party, the parties hereto agree that no Credit Party shall grant or permit any
additional first-priority Liens on any assets or property that constitute
Collateral to secure any Obligations other than in respect of any Other Credit
Support or otherwise permitted under each of the Financing Documents as then in
effect, unless it has granted or concurrently grants a first-priority Lien on
such Collateral to secure all Obligations on a pari passu basis.

 

SECTION 3.        Enforcement.

 

3.1          Exercise of Remedies.  The Collateral Trustee, at the direction of
the Required First-Lien Secured Parties, shall have the exclusive right to
enforce rights, exercise remedies (including setoff (but subject to
Section 5.4(a)) and the right to credit bid any or all of the Obligations) and
make determinations regarding the release, sale, disposition or restrictions
(including bidding or auction procedures) with respect to the Collateral in
accordance with the provisions of this Agreement and the relevant Security
Documents.  In exercising rights and remedies with respect to the Collateral,
the Collateral Trustee, at the direction of the Required First-Lien Secured
Parties, may enforce the provisions of the Security Documents and exercise
remedies thereunder, all in such order and in such manner as it may determine in
the exercise of its sole discretion.  Such exercise and enforcement shall
include the rights of the Collateral Trustee (or any other agent appointed by
the Required First-Lien Secured Parties) to sell or otherwise dispose of
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and the Security Documents and of a secured creditor under the
Debtor Relief Laws.

 

3.2          Enforcement of Liens.

 

(a)           The Required First-Lien Secured Parties will have, subject to the
terms of this Agreement, the right to authorize and direct the Collateral
Trustee with respect to the Security Documents and the Collateral, including the
exclusive right to authorize or direct the Collateral Trustee to enforce,
collect or realize on any Collateral or exercise any other right or remedy with
respect to the Collateral.

 

(b)           Except to the extent directed or consented to by the Required
First-Lien Secured Parties, none of the Collateral Trustee, any Secured Debt
Representative or any other First-Lien Secured Party will:

 

(A)          request judicial relief, in any Insolvency or Liquidation
Proceeding or in any other court, that would hinder, delay, limit or prohibit
the lawful exercise or enforcement of any right or remedy otherwise available to
the First-Lien Secured Parties in respect of the Liens granted to the Collateral
Trustee, for the benefit of the First-Lien Secured Parties;

 

(B)          oppose or otherwise contest any motion for relief from the
automatic stay or for any injunction against foreclosure or enforcement of Liens
granted to the Collateral Trustee, for the benefit of the First-Lien Secured
Parties, made by the Collateral Trustee, acting at the

 

20

--------------------------------------------------------------------------------


 

direction of, or as consented to by, the Required First-Lien Secured Parties, in
any Insolvency or Liquidation Proceeding;

 

(C)          oppose or otherwise contest any lawful exercise by the Collateral
Trustee, acting at the direction of, or as consented to by, the Required
First-Lien Secured Parties, of the right to credit bid any or all of the
Obligations at any sale in foreclosure of the Liens granted to the Collateral
Trustee, for the benefit of the First-Lien Secured Parties; or

 

(D)          oppose or otherwise contest any other request for judicial relief
made in any court by the Collateral Trustee, acting at the direction of, or as
consented to by, the Required First-Lien Secured Parties relating to the lawful
enforcement of any Lien;

 

provided, however, that the Collateral Trustee may (but will not be obliged to)
take such actions as it deems desirable in its sole discretion to create, prove,
preserve or protect the Liens upon any Collateral in the manner contemplated by
the Security Documents.  Notwithstanding the foregoing, both before and during
an Insolvency and Liquidation Proceeding, any First-Lien Secured Party and any
Secured Debt Representative may take any actions and exercise any and all rights
that they would have as an unsecured creditor, including the commencement of an
Insolvency or Liquidation Proceeding against any Credit Party in accordance with
applicable law and the termination of any Financing Document in accordance with
the terms thereof; provided that the First-Lien Secured Parties and the Secured
Debt Representatives may not take any of the actions prohibited by clauses
(A) through (D) above or oppose or contest any other claim that it has agreed
not to oppose or contest under Section 6; and provided, further, that, in the
event that any First-Lien Secured Party becomes a judgment lien creditor in
respect of Collateral as a result of its enforcement of its rights as an
unsecured creditor with respect to the Obligations, such judgment Lien shall be
subject to the terms of this Agreement for all purposes as the other Liens
securing the Obligations are subject to this Agreement.

 

(c)           Notwithstanding anything to the contrary set forth herein or in
any other Financing Document, in no event shall the Collateral Trustee (or any
other Person on its behalf) exercise any rights or remedies with respect to the
Collateral unless (i) such exercise occurs after the occurrence of an Event of
Default following notice to the Collateral Trustee in accordance with
Section 5.3 and (ii) the Collateral Trustee has been instructed to so exercise
such rights or remedies by the Required First-Lien Secured Parties in accordance
with the terms set forth herein.  In exercising rights and remedies with respect
to the Collateral after the occurrence of any Event of Default, the Secured Debt
Representatives may, at the direction of the Required First-Lien Secured
Parties, instruct the Collateral Trustee to enforce (or to refrain from
enforcing) the provisions of the Security Documents in respect of the
Obligations and exercise (or refrain from exercising) remedies thereunder or any
such rights and remedies, all in such order and in such manner as the Collateral
Trustee may determine, unless otherwise directed by the Required First-Lien
Secured Parties, including:

 

(A)          the exercise or forbearance from exercise of all rights and
remedies in respect of the Collateral and/or the Obligations;

 

(B)          the enforcement or forbearance from enforcement of any Lien in
respect of the Collateral;

 

(C)          the exercise or forbearance from exercise of rights and powers of a
holder of Equity Interests or any other form of Securities included in the
Collateral to the extent provided in the Security Documents;

 

21

--------------------------------------------------------------------------------


 

(D)          the acceptance of the Collateral in full or partial satisfaction of
the Obligations; and

 

(E)           the exercise or forbearance from exercise of all rights and
remedies of a secured lender under the UCC or any similar law of any applicable
jurisdiction or in equity.

 

(d)           Without in any way limiting the generality of clause (c) above,
the Collateral Trustee, the Administrative Agent, each Interest Rate Hedge Bank,
each Eligible Commodity Hedging Counterparty and each other First-Lien Secured
Party and any of them may, at any time and from time to time in accordance with,
and to the extent not prohibited by, this Agreement, the Financing Documents
and/or applicable law, without the consent of or notice to any other First-Lien
Secured Party, without incurring responsibility to any other First-Lien Secured
Party and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement, do one or more of the following:

 

(i)            change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the Obligations and related Financing Documents; provided that if any
Secured Commodity Hedges contain restrictions on increases of principal under
the Financing Documents, each Eligible Commodity Hedging Counterparty party
thereto agrees to promptly inform each other Secured Debt Representative of any
such restriction;

 

(ii)           release the Lien on the Collateral securing such First-Lien
Secured Party’s Obligations;

 

(iii)          settle or compromise any Obligation or any other liability of any
Credit Party; and

 

(iv)          exercise or delay in or refrain from exercising any right or
remedy against any Credit Party or any other Person, elect any remedy and
otherwise deal freely with any Credit Party.

 

(e)           Following notice of any Event of Default received pursuant to
Section 5.3, any Secured Debt Representative of the type set forth in clauses
(a), (b) or (d) of the definition thereof may request in writing that the
Collateral Trustee pursue any lawful action in respect of the Collateral in
accordance with the terms of the Security Documents.  Upon any such written
request, the Collateral Trustee shall seek the consent of the Required
First-Lien Secured Parties to pursue such action (it being understood that the
Collateral Trustee shall not be required to advise the Required First-Lien
Secured Parties to pursue any such action).  Following receipt of any notice
that an Event of Default has occurred, the Collateral Trustee may await
direction from the Required First-Lien Secured Parties and will act, or decline
to act, as directed by the Required First-Lien Secured Parties, in the exercise
and enforcement of the Collateral Trustee’s interests, rights, powers and
remedies in respect of the Collateral or under the Security Documents or
applicable law and, following the initiation of such exercise of remedies, the
Collateral Trustee will act, or decline to act, with respect to the manner of
such exercise of remedies as directed by the Required First-Lien Secured
Parties.  Subsequent to the Collateral Trustee receiving written notice that any
Event of Default has occurred entitling the Collateral Trustee to foreclose
upon, collect or otherwise enforce the Liens then, unless it has been directed
to the contrary by the Required First-Lien Secured Parties, the Collateral
Trustee in any event may (but will not be obligated to) take all lawful and
commercially reasonable actions permitted under the Security Documents that it
may deem necessary or advisable in its reasonable judgment to protect or
preserve its interest in the Collateral and

 

22

--------------------------------------------------------------------------------


 

the interests, rights, powers and remedies granted or available to the
Collateral Trustee under, pursuant to or in connection with the Security
Documents.

 

SECTION 4.        Payments.

 

4.1          Application of Proceeds.  Regardless of any Insolvency or
Liquidation Proceeding which has been commenced by or against any Credit Party,
any Collateral or any proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Collateral and proceeds thereof
shall be applied in the following order upon the occurrence and during the
continuation of a Remedy Event (it being agreed that the Collateral Trustee
shall apply such amounts in the following order as promptly as is reasonably
practicable after the receipt thereof; provided that such amounts shall not be
so applied until such time as the amount of the Obligations has been determined
in accordance with the terms hereof and under the terms of the relevant
Financing Document, including and subject to Sections 4.4 and 4.5 below):

 

first, on a pro rata basis, to the payment of all amounts owing to the Agents
(in their respective capacities as agents) and any fees owing to letter of
credit issuing banks under the Credit Agreement or any Additional First-Lien
Indebtedness Agreement under any of the Financing Documents (including
indemnification obligations thereunder);

 

second, on a pro rata basis to any First-Lien Secured Party which has
theretofore advanced or paid any fees to any Agent, other than any amounts
covered by priority first, an amount equal to the amount thereof so advanced or
paid by such First-Lien Secured Party and for which such First-Lien Secured
Party has not been previously reimbursed;

 

third, on a pro rata basis, to the payment of, without duplication, (a) any
Interest Expense and all principal and other amounts then due and payable in
respect of the Obligations under the Credit Agreement, (b) the payment of all
Termination Payments then due and payable to any Interest Rate Hedge Bank under
any Secured Interest Rate Hedge (including any Interest Expense due and payable
in respect thereof), (c) the payment of all Termination Payments then due and
payable to any Eligible Commodity Hedging Counterparty under any Secured
Commodity Hedge (including any Interest Expense due and payable in respect
thereof), (d) any Interest Expense and all principal and other amounts then due
and payable in respect of the Obligations under any Secured Treasury Services
Agreement and any Additional First-Lien Indebtedness (including cash
collateralization or back-stopping (at the lower of (1) 103% of the aggregate
undrawn amount of such letters of credit (or such lower amount as agreed to by
the issuer of the application outstanding letter of credit) and (2) the
percentage of the aggregate undrawn amount required for release of Liens under
the terms of the Credit Agreement or the applicable Additional First-Lien
Indebtedness) of all outstanding letters of credit constituting Obligations) and
(e) all other Obligations due to any First-Lien Secured Party;

 

fourth, on a pro rata basis, to the payment of, without duplication, all other
Obligations owing to any First-Lien Secured Party, but not yet due and payable;
and

 

last, the balance, if any, after all of the Obligations have been paid in full
in cash, to the Credit Parties or as otherwise required by a court of competent
jurisdiction.

 

In connection with the application of proceeds pursuant to this Section 4.1,
except as otherwise directed by the Required First-Lien Secured Parties, the
Collateral Trustee may sell any non-cash proceeds for cash prior to the
application of the proceeds thereof.

 

23

--------------------------------------------------------------------------------


 

4.2          Limitations on Payment Post Default.  After (a) the commencement of
any Insolvency or Liquidation Proceeding in respect of any Credit Party or
(b) (i) the Obligations outstanding under any of the Financing Documents have
become due and payable in full (whether at maturity, upon acceleration or
otherwise) and have not been repaid in full, or any Obligations outstanding
under any of the Financing Documents has not been paid when due and remains
unpaid (after any applicable grace period) and (ii) the Required First-Lien
Secured Parties have instructed the Collateral Trustee to enforce, collect or
realize on any Collateral or exercise any other right or remedy with respect to
the Collateral and to cause all proceeds to be applied in accordance with
Section 4.1 (in the case of either clause (a) or clause (b) above, a “Remedy
Event”), no payment of cash (or the equivalent of cash) shall be made from the
proceeds of Collateral by any Credit Party to the Collateral Trustee for the
benefit of any First-Lien Secured Party, except as provided for in Section 4.1.

 

4.3          Turnover.  If any First-Lien Secured Party shall obtain any amount
in respect of any Obligations owed to such First-Lien Secured Party other than
in accordance with the express terms of this Agreement, such First-Lien Secured
Party shall forthwith notify each Secured Debt Representative thereof and shall
promptly, and in any event within 10 Business Days of its so obtaining the same,
pay such amount (less any reasonable costs and expenses incurred by such
First-Lien Secured Party in obtaining such amount) to the Collateral Trustee for
the account of the First-Lien Secured Parties, to be shared in accordance with
Section 4.1.

 

4.4          Debt Balances. (a)  Upon the written request of the Collateral
Trustee, each Secured Debt Representative shall promptly (and, in any event,
within five Business Days) give the Collateral Trustee written notice of the
aggregate amount of the Obligations then outstanding and owed by any Credit
Party to the First-Lien Secured Parties represented by such Secured Debt
Representative under the applicable Financing Documents and any other
information that the Collateral Trustee may reasonably request.  The
Administrative Agent agrees that it will share such information with any other
Secured Debt Representative, upon request by a Secured Debt Representative.  In
addition to the foregoing, the Collateral Trustee may request from a Secured
Debt Representative specified amounts of Obligations in connection with the
application of amounts in accordance with Section 4.4(b), the determination of
“Required First-Lien Secured Parties” and any other applicable provisions of
this Agreement, including (i) in the case of the Administrative Agent, Secured
Debt Representative under an Additional First-Lien Indebtedness Agreement or
Treasury Services Provider, the Outstanding Amount under the Credit Agreement,
Additional First-Lien Indebtedness Agreement or Secured Treasury Services
Agreement (as applicable) at such time, (ii) in the case of each Secured
Interest Rate Hedge Provider, the Eligible Hedge Amount under the applicable
Secured Interest Rate Hedging Agreement at such time, and (iii) in the case of
each Secured Commodity Hedge Counterparty, the Eligible Hedge Amount under the
applicable Secured Commodity Hedge at such time, and each such Secured Debt
Representative shall promptly provide such amounts in writing (and, in any
event, within five Business Days). Upon receipt of each such notice from a
Secured Debt Representative, the Collateral Trustee shall provide such notice to
each other Secured Debt Representative.

 

(b)           Without limiting the foregoing, upon receipt of any of the monies
referred to in Section 4.1, the Collateral Trustee shall promptly provide notice
to each Secured Debt Representative of the receipt of such monies.  Within 10
Business Days of the receipt of such notice, each Secured Debt Representative
shall give the Collateral Trustee written certification by an authorized officer
or representative thereof of the aggregate amount of the Obligations then
outstanding owed by any Credit Party to the First-Lien Secured Parties
represented by such Secured Debt Representative under the applicable Financing
Documents to be certified to as presently due and owing after giving effect to
the application of any Other Credit Support in respect of such Obligations as
contemplated by Section 4.5 (and, promptly upon receipt thereof, the Collateral
Trustee shall provide a copy of each such certification

 

24

--------------------------------------------------------------------------------


 

to each other Secured Debt Representative).  Unless otherwise directed by a
court of competent jurisdiction or each Secured Debt Representative, the
Collateral Trustee shall use the information provided for in such notices as the
basis for applying such monies in accordance with Section 4.1.  Notwithstanding
anything herein to the contrary, the proceeds of any Collateral shall not be
applied to the Obligations owed to such Eligible Commodity Hedging Counterparty
and each Interest Rate Hedge Bank, as applicable, until each Eligible Commodity
Hedging Counterparty and each Interest Rate Hedge Bank shall have applied any
Other Credit Support to the Obligations owing to such Eligible Commodity Hedging
Counterparty or Interest Rate Hedge Bank (as applicable) as contemplated by
Section 4.5.

 

(c)           In calculating the amount of Obligations owed to any Eligible
Commodity Hedging Counterparty or Interest Rate Hedge Bank, the applicable
Obligations owed under any Secured Hedge Agreement shall be determined by the
party specified in such Secured Hedge Agreement in accordance with the terms of
the relevant Secured Hedge Agreement, as applicable.

 

4.5          Other Credit Support.  If, following the occurrence of an Early
Termination Event under any Secured Commodity Hedge or Secured Interest Rate
Hedge, any Credit Party shall fail to pay any of the Obligations owing under
such Secured Commodity Hedges or Secured Interest Rate Hedge as and when
required thereunder, then each applicable Eligible Commodity Hedging
Counterparty or Interest Rate Hedge Bank agrees that, subject to the occurrence
of any Other Credit Support Exception, it shall if a Remedy Event then exists,
to the extent permitted under such Secured Commodity Hedge or Secured Interest
Rate Hedge, the terms of any relevant Other Credit Support and applicable law,
promptly (i) make a demand for payment under any Other Credit Support consisting
of letters of credit, cash collateral or a guarantee issued in favor of such
Eligible Commodity Hedging Counterparty or Interest Rate Hedge Bank to support
the Obligations of the Credit Parties under such Secured Commodity Hedge or
Secured Interest Rate Hedge and (ii) promptly apply the proceeds received under
any Other Credit Support consisting of letters of credit, cash collateral or
guarantee and any cash consisting of Other Credit Support pledged in favor of
such Eligible Commodity Hedging Counterparty or Interest Rate Hedge Bank to
reduce the outstanding amount of such Obligations.

 

SECTION 5.        Other Agreements.

 

5.1          Releases.   (a)       (i) Upon the request of any Credit Party in
connection with any Asset Sale (other than in connection with the exercise of
the Collateral Trustee’s rights and remedies in respect of the Collateral
provided for in Sections 3.1 and 3.2) by any Credit Party or the release of
Liens on Collateral that has become an Excluded Asset or other assets of the
Credit Parties as Collateral, to the extent permitted (if addressed therein, or,
otherwise, not prohibited) by the terms of all of the Financing Documents as
then in effect, the Collateral Trustee will, at the Borrower’s sole cost and
expense, execute and deliver to the applicable Credit Party such documents
(including UCC termination statements, reconveyances, customary pay-off letters,
and return of Collateral) as such Credit Party may reasonably request to
evidence and effectuate the irrevocable and concurrent release of (A) with
respect to any Asset Sale, Excluded Assets or other applicable assets, any Lien
granted thereon under any of the Security Documents in any Collateral being
disposed of in connection with such Asset Sale, Excluded Assets or other
applicable assets whose release is permitted (if addressed in the applicable
Financing Document, or, otherwise, not prohibited) and (B) with respect to any
Asset Sale in respect of all of the Equity Interests in, or assets of, such
Credit Party, such Credit Party from its Obligations and guarantees, if any,
under the Financing Documents; provided that, in each case, such Credit Party
shall have delivered to the Collateral Trustee and each Secured Debt
Representative, at least ten Business Days or such lesser period of time as the
Collateral Trustee or Secured Debt Representative may agree prior to the date of
the proposed release (the “Release Date”) (a) a written request for release
specifying the Release Date and identifying (generally) the relevant Collateral
to which the requested release relates and, to the extent applicable, the

 

25

--------------------------------------------------------------------------------


 

Credit Party to be released from the Liens under the Security Documents and its
Obligations under the Financing Documents, and (b) an Officer’s’ Certificate of
an Authorized Officer of the Borrower stating that such Asset Sale, release of
Excluded Assets or release of other applicable assets is in compliance with the
terms of all of the Financing Documents and that the proceeds of such Asset Sale
(if any) will be applied in accordance with the terms of the Financing
Documents.  On the Release Date, the Collateral disposed of pursuant to an Asset
Sale, that has become Excluded Assets or other applicable assets, as the case
may be, identified in the written request and Officer’s Certificate referred to
above shall be automatically released from all Liens under the Security
Documents, in each case subject to any actions required to be taken by the
Collateral Trustee to effectuate any such release.

 

(ii)           Upon the Discharge of Obligations, all rights in and to the
Collateral shall revert to the applicable Credit Party, and, upon the written
request of the Borrower, the Collateral Trustee will, at the Borrower’s sole
cost and expense, (x) promptly cause to be transferred and delivered as the
Borrower may direct, without any recourse, warranty or representation
whatsoever, any Collateral and any proceeds received in respect thereof and
(y) execute and deliver to the Credit Parties customary payoff letters,
reconveyances, UCC termination statements and other documentation as the Credit
Parties may reasonably request to effect the termination and release of the
Liens on the Collateral.

 

(iii)          Upon request of the Borrower, the Collateral Trustee will take
any action set forth in Section 5.1(a)(i) prior to releasing any Lien under the
Security Documents on Excluded Assets as reasonably requested by the Borrower;
provided that the Collateral Trustee may, in its reasonable discretion, request
an Officer’s Certificate of the Borrower with respect to the release of the
Liens on Excluded Assets.

 

(b)           Subject to any requirements of the Financing Documents, without
further written consent, notice to or authorization from any First-Lien Secured
Party, the Collateral Trustee shall execute any documents or instruments
necessary to release any Collateral to the extent such release is permitted (if
addressed therein, or, otherwise, not prohibited) by the terms of the Financing
Documents or if such release is not permitted by the terms of any of the
Financing Documents, the relevant First-Lien Secured Parties have consented to
such release in accordance with the terms of such Financing Documents.

 

5.2          Amendments to Financing Documents; Class Voting.   (a)         The
Financing Documents may be amended, supplemented or otherwise modified in
accordance with their terms and any Additional First-Lien Indebtedness Agreement
or the Credit Agreement may be Refinanced, in each case, without notice to, or
the consent of any First-Lien Secured Party that is not a party to such
Financing Document without affecting the provisions of this Agreement; provided,
however, that the holders of such Refinancing debt (or any agent or trustee
therefor) execute and deliver an Accession Agreement to the Collateral Trustee
pursuant to Section 5.5.

 

(b)           (i)            Notwithstanding anything to the contrary in this
Agreement or in any of the Security Documents, without the written consent of
the First-Lien Secured Parties set forth below, no amendment, modification,
termination, waiver or consent in respect of this Agreement or the Security
Documents shall be effective if the effect thereof would:  (A) without the
written consent of each First-Lien Secured Party (or in the case of any
Series of Secured Debt, the consent of the holders of such Indebtedness in
accordance with the Financing Documents for such Series of Secured Debt) that
would be adversely affected thereby, (1) amend the definition of “Acceptable
Commodity Counterparty”, “Acceptable Financial Counterparty”, “Commodity Hedging
Agreements”, “Eligible Commodity Hedge Agreement”, “Eligible Commodity Hedging
Counterparty”, “Existing Commodity Hedging Agreement”, “Existing Commodity
Hedging Agreement Counterparty”, “Discharge of Obligations”, “Early Termination
Event”, “Eligible Hedge Amount”, “Event of Default”, “Financing Documents”,
“Floor

 

26

--------------------------------------------------------------------------------


 

Amount”, “Hedging Obligations”, “Secured Hedge Agreement”, “Interest
Rate/Currency Hedging Agreement”, “Interest Rate/Currency Hedging Obligations”,
“Interest Rate Hedge Bank”, “Obligation”, “Ordinary Course Settlement Payments”,
“Other Credit Support”, “Other Credit Support Amount”, “Other Credit Support
Exception”, “Outstanding Amount”, “Secured Commodity Hedge”, “Required
First-Lien Secured Parties”, “Additional First-Lien Indebtedness”, “Secured Debt
Representative”, “Secured Hedge Agreement”, “Secured Interest Rate Hedge”,
“First-Lien Secured Parties”, “Additional First-Lien Indebtedness Agreement”,
“Secured Treasury Services Agreement” or “Termination Payment”, in each case as
such term applies to the then outstanding Obligations and/or Financing Documents
or (2) cause any netting or setoff rights of an Eligible Commodity Hedging
Counterparty under its Secured Commodity Hedge, an Interest Rate Hedge Bank
under its Secured Interest Rate Hedge or a Treasury Services Provider under its
Secured Treasury Services Agreement, in either case, to be prohibited hereunder,
or (B) without the written consent of each First-Lien Secured Party (or Secured
Debt Representative on its behalf) whose then outstanding Financing Documents
(or related outstanding Obligations) would be adversely affected thereby,
(1) change the order of application of proceeds of Collateral and other payments
set forth in Section 4.1 or any other provision setting forth a priority of
payment in respect of the Obligations; (2) cause the Obligations owed under the
Credit Agreement, any Additional First-Lien Indebtedness Agreement, any Secured
Treasury Services Agreement, any Secured Commodity Hedge or any Secured Interest
Rate Hedge to cease to be secured by Liens on the Collateral on a pari passu
basis with all other Obligations; (3) release all or substantially all of the
Collateral or all or substantially all of the Subsidiary Guarantors from their
respective Guaranties, except as expressly provided in (or permitted by) all of
the Financing Documents then in effect (including Section 5.1); or (4) amend or
otherwise modify this Section 5.2 in a manner that would materially and
adversely affect such First-Lien Secured Party.

 

(ii)           Without limiting the generality of the other provisions of this
Section 5.2, no consent shall be required of any First-Lien Secured Party to
execute any amendment, modification, waiver, termination or consent in respect
of this Agreement or the Security Documents if after giving effect thereto, this
Agreement or the Security Documents are (x) more favorable to such First-Lien
Secured Party and (y) not materially less favorable to such First-Lien Secured
Party than to any other First-Lien Secured Party.

 

5.3          Certain Actions.  So long as any Obligations remain outstanding in
respect of more than one class of First-Lien Secured Parties, the following
provisions shall apply:

 

(a)       Each Secured Debt Representative hereby agrees to give, pursuant to
the terms set forth in the Financing Documents, the Collateral Trustee prompt
written notice of the occurrence of (i) any Event of Default under such Person’s
Financing Documents, as applicable, of which such Person has written notice,
(ii) any amendment or waiver under such Person’s Financing Documents and
(iii) acceleration of the maturity of any Obligations under any of the Financing
Documents for which it acts as a Secured Debt Representative wherein such
Obligations have been declared to be or have automatically become due and
payable earlier than the scheduled maturity thereof or termination date
thereunder (or similar remedial actions including demands for cash collateral
(except in accordance with ordinary course margining under Secured Commodity
Hedges and Secured Interest Rate Hedges) have been taken) and setting forth the
aggregate amount of Obligations that have been so accelerated under such
Financing Documents, in each case, as soon as practicable after the occurrence
thereof (and, in any event, within ten Business Days after the occurrence
thereof); provided, however, that the failure to provide such notice shall not
limit or impair the rights of the First-Lien Secured Parties, or the obligations
of the Credit Parties, hereunder or under the other Financing Documents.  Upon
receipt of any of the notices described in clause (i), (ii) or (iii) above from
any Secured Debt

 

27

--------------------------------------------------------------------------------


 

Representative, the Collateral Trustee shall promptly notify each other Secured
Debt Representative.  The Collateral Trustee shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default under any Financing
Document until it has received a written notice of such Event of Default in
accordance with the preceding sentences of this Section 5.3.

 

(b)       The Collateral Trustee hereby agrees to give each Secured Debt
Representative prompt written notice of the occurrence of an Event of Default
following receipt thereof of written notice to it and provide a copy of all
other related information provided to it by any Credit Party under the Security
Documents upon request.

 

(c)       Each Credit Party hereby agrees that, at any time and from time to
time, at its sole cost and expense and following the reasonable request of the
Collateral Trustee, it shall promptly execute and deliver all further
agreements, instruments, documents and certificates and take all further action
that may be necessary in order to fully effect the purposes of this Agreement
and the Security Documents (including, to the extent required by any Security
Document, the delivery of any Collateral represented by certificated securities
that hereafter comes into existence or is acquired in the future by the
Collateral Trustee as pledgee for the benefit of the First-Lien Secured Parties)
and to enable the Collateral Trustee to exercise and enforce its rights and
remedies under the Security Documents with respect to the Collateral or any part
thereof.

 

5.4          Cash Collateral Accounts; Amounts Not Subject to Sharing.  (a) 
Subject to the terms of this Section 5.4(a), nothing contained in this Agreement
shall be construed (i) to impair the rights of any First-Lien Secured Party to
exercise its rights and remedies with respect to any cash collateral pledged for
its sole benefit or as a beneficiary under and pursuant to any Other Credit
Support issued or pledged in its favor, (ii) to impair the rights of any
First-Lien Secured Party to exercise any of its rights and remedies as an
unsecured creditor under any or all Financing Documents to which it is a party
or (iii) to impair the rights of any Eligible Commodity Hedging Counterparty or
Interest Rate Hedge Bank to exercise its rights to setoff and net amounts across
Swap Transactions under any Secured Commodity Hedge or Secured Interest Rate
Hedge to which it is a party; provided that each Eligible Commodity Hedging
Counterparty and Interest Rate Hedge Bank agrees that it shall only exercise
such rights of setoff and netting, among amounts owing by or to such Interest
Rate Hedge Bank or Eligible Commodity Hedging Counterparty under the Secured
Interest Rate Hedges and Secured Commodity Hedges to which it is a party.

 

(b)           Notwithstanding anything to the contrary, no First-Lien Secured
Party shall have any obligation to share any amounts received or deemed received
by it in respect of any Obligation owed to it from separate insurance, credit
default swap protection, Other Credit Support or other similar protection
against loss arranged by such First-Lien Secured Party for its own account in
respect of any such Obligation (which amounts shall be for the sole benefit of
such First-Lien Secured Party).

 

5.5          Additional First-Lien Indebtedness Agreements. (a)  The Collateral
Trustee will perform its duties as Collateral Trustee hereunder with respect to
any Obligations under any Additional First-Lien Indebtedness incurred after the
date hereof if such Obligations are identified as being Additional First-Lien
Obligations and each of the designated Secured Debt Representative therefor, the
Borrower and the other applicable Credit Party (if any) signs an Accession
Agreement and delivers the same to the Collateral Trustee. Such Accession
Agreement must be appropriately completed as contemplated by Exhibit A and
delivered to the Collateral Trustee, which shall, in turn, promptly deliver a
copy of such Accession Agreement to each other Secured Debt Representative.

 

28

--------------------------------------------------------------------------------


 

(b)           Although the Collateral Trustee shall be required to deliver a
copy of such Accession Agreement to each then existing Secured Debt
Representative, the failure to so deliver a copy of the Accession Agreement to
any then existing Secured Debt Representative shall not affect the status of
such debt as Additional First-Lien Indebtedness if the other requirements of
this Section 5.5 are complied with.  Each of the Collateral Trustee and any
then-existing Secured Debt Representative shall have the right to request that
the Borrower provide a legal opinion of counsel as to the Additional First-Lien
Indebtedness being secured by a valid and perfected security interest in the
Collateral. Notwithstanding the foregoing, nothing in this Agreement will be
construed to allow the Borrower or any other Credit Party to incur Additional
First-Lien Indebtedness if prohibited by the terms of any Financing Documents as
then in effect.

 

(c)           With respect to any Additional First-Lien Indebtedness incurred
after the date hereof, Borrower and each of the other Credit Parties agrees to
take such actions (if any) as may from time to time reasonably be requested by
the Collateral Trustee or the Required First-Lien Secured Parties, and enter
into such technical amendments, modifications and/or supplements to the then
existing Guaranties and/or Security Documents (or execute and deliver such
additional Security Documents) as may from time to time be reasonably requested
by such Persons (including as contemplated by clause (d) below), to ensure that
such Additional First-Lien Indebtedness and the Additional First-Lien
Obligations are secured by, and entitled to the benefits of, the relevant
Security Documents, and each First-Lien Secured Party (by its acceptance of the
benefits hereof) hereby agrees to, and authorizes the Collateral Trustee to
enter into, any such technical amendments, modifications and/or supplements (and
additional Security Documents).  Borrower and each other Credit Party hereby
further agree that, if there are any recording, filing or other similar fees
payable in connection with any of the actions to be taken pursuant to this
Section, all such amounts shall be paid by, and shall be for the account of,
Borrower and the other respective Credit Parties, on a joint and several basis.

 

(d)           Without limitation of the foregoing, Borrower and each other
Credit Party agrees to take the following actions with respect to any real
property Collateral with respect to any and all Additional First-Lien
Indebtedness within 60 days after the delivery of the respective Accession
Agreement (or such later date as the Collateral Trustee agrees to in its sole
discretion):

 

(1)           Borrower and the other applicable Credit Parties shall enter into,
and deliver to the Collateral Trustee a mortgage modification (each such
modification, a “Modification”) or new mortgage or deed of trust with regard to
each real property subject to a Mortgage (and each such property subject to a
Mortgage, a “Mortgaged Property”), in proper form for recording in all
applicable jurisdictions, in form and substance reasonably satisfactory to the
Collateral Trustee, and the Borrower and the other Credit Parties are jointly
and severally liable to pay all filing and recording fees and taxes, documentary
stamp taxes and other taxes, charges and fees, if any, necessary for filing or
recording in the recording office of each jurisdiction where such real property
to be encumbered thereby is situated;

 

(2)           Borrower or the applicable Credit Party will cause to be delivered
a local counsel opinion with respect to each such Mortgaged Property in form and
substance reasonably satisfactory to the Collateral Trustee; and

 

(3)           Borrower or the applicable Credit Party will cause a title company
reasonably acceptable to the Collateral Trustee to have delivered to the
Collateral Trustee a title insurance policy (or, as applicable, a date down or
modification endorsement to each title insurance policy previously delivered to
the Collateral Trustee with respect to the

 

29

--------------------------------------------------------------------------------


 

Mortgage or Mortgages), or other evidence reasonably satisfactory to the
Collateral Trustee, including, without limitation, a title search, in each case
ensuring that each mortgage, as modified by a Modification or each new mortgage,
as applicable, is a first-priority lien on the applicable Mortgaged Property,
subject to Liens permitted by each Financing Document.

 

Notwithstanding anything to the contrary contained herein or in any other
Financing Document, no real property located in the State of New York will be
required to secure any Hedging Obligations, any obligations under any Treasury
Services Agreement or any revolving loan facility (including the Revolving Loans
under the Credit Agreement (as defined therein)) (such obligations being the “NY
Mortgage Excluded Obligations”); provided that to the extent any of the Secured
Parties other than the holders of NY Mortgage Excluded Obligations, or the
Collateral Trustee, on behalf of such other Secured Parties, receives proceeds
from the sale, lease, transfer or other disposition of Collateral to satisfy all
of the Obligations (including, without limitation, the NY Mortgage Excluded
Obligations) that are due and payable at such time, each of the Secured Parties
agrees, and directs the Collateral Trustee, to apply the proceeds from any such
sale, lease, transfer or other disposition of Collateral comprised of real
estate located in the State of New York to all such Obligations (including,
without limitation, the NY Mortgage Excluded Obligations) that are due and
payable at such time in accordance with Section 4.1 of this Agreement.

 

5.6          Secured Hedge Agreements and Secured Treasury Services Agreements.

 

(a)           The Collateral Trustee will perform its duties as Collateral
Trustee hereunder with respect to any Obligations under a Secured Hedge
Agreement or Secured Treasury Services Agreement incurred after the date hereof
if the Eligible Commodity Hedge Counterparty or Interest Rate Hedge Bank or
Treasury Services Provider and the Borrower and the other applicable Credit
Party (if any) signs an Accession Agreement and delivers the same to the
Collateral Trustee (it being understood and agreed that only one Accession
Agreement per Eligible Commodity Hedge Counterparty, Interest Rate Hedge Bank or
Treasury Services Provider (as the case may be) will be required for each
Secured Hedge Agreement).  Such Accession Agreement must be appropriately
completed as contemplated by Exhibit A and delivered by the Borrower to the
Collateral Trustee, which shall, in turn, promptly deliver a copy of such
Accession Agreement to each other Secured Debt Representative.

 

(b)           Although the Collateral Trustee shall be required to deliver a
copy of such Accession Agreement to each then existing Secured Debt
Representative, the failure to so deliver a copy of the Accession Agreement to
any then existing Secured Debt Representative shall not affect the status of
such debt as Obligations under a Secured Hedge Agreement or Secured Treasury
Services Agreement (as applicable) if the other requirements of this Section 5.6
are complied with. Nothing in this Agreement will be construed to allow the
Borrower or any other Credit Party to incur additional Indebtedness or Liens or
enter into any Swap Transactions if prohibited by the terms of any Financing
Document as in effect at the time of such incurrence.

 

(c)           With respect to any Hedging Obligations and Treasury Service
Obligations, the Borrower and each other Credit Party agrees to take such
actions (if any) as may from time to time reasonably be requested by the
Collateral Trustee or the Required First-Lien Secured Parties, and enter into
such amendments, modifications and/or supplements to the then existing
Guaranties and Security Documents (or execute and deliver such additional
Security Documents) as may from time to time be reasonably requested by such
Persons, to ensure that the Hedging Obligations and Treasury Service Obligations
incurred after the date hereof are secured by, and entitled to the benefits of,
the relevant Security Documents, and each First-Lien Secured Party (by its
acceptance of the benefits hereof) hereby

 

30

--------------------------------------------------------------------------------


 

agrees to, and authorizes the Collateral Trustee to enter into, any such
amendments, modifications and/or supplements (and additional Security
Documents).  The Borrower and each other Credit Party hereby further agree that
if there are any recording, filing or other similar fees or taxes payable in
connection with any of the actions to be taken pursuant to this Section 5.6 all
such amounts shall be paid by, and shall be for the account of, the Borrower and
the respective Credit Parties, on a joint and several basis.

 

5.7          Representative; Relationship.   (a) The Collateral Trustee agrees
to hold the Pledged Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) as Collateral Trustee for the
First-Lien Secured Parties and any assignee solely for the purpose of perfecting
the security interest granted under the Security Documents, subject to the terms
and conditions of this Section 5.7.

 

(b)           The Collateral Trustee shall have no obligations whatsoever to the
First-Lien Secured Parties to ensure that the Pledged Collateral is genuine or
owned by any Credit Party or to preserve the rights or benefits of any Person
except as expressly set forth in this Section 5.7.  The duties or
responsibilities of the Collateral Trustee under this Section 5.7 shall be
limited solely to holding the Pledged Collateral in accordance with this
Section 5.7 and delivering the Pledged Collateral upon a Discharge of
Obligations as provided in clause (d) below.

 

(c)           The Collateral Trustee acting pursuant to this Section 5.7 shall
not have by reason of the Security Documents, this Agreement or any other
document a fiduciary relationship in respect of the any Secured Debt
Representative or any other First-Lien Secured Party.

 

(d)           Upon the Discharge of Obligations, the Collateral Trustee shall
deliver the remaining Pledged Collateral (if any) together with any necessary
endorsements, to the applicable Credit Parties at the sole cost and expense of
the Credit Parties.

 

SECTION 6.        Insolvency or Liquidation Proceedings.

 

6.1          Finance and Sale Issues.  If the Borrower or any other Credit Party
shall be subject to any Insolvency or Liquidation Proceeding and the Collateral
Trustee (acting at the direction of the Required Lenders) shall desire to permit
the use of “Cash Collateral” (as such term is defined in Section 363(a) of the
Bankruptcy Code), on which the Collateral Trustee or any other First-Lien
Secured Party has a Lien or to permit the Borrower or any other Credit Party to
obtain financing, whether from the First-Lien Secured Parties or any other
Person under Section 364 of the Bankruptcy Code or any similar Debtor Relief
Laws (“DIP Financing”), then the Collateral Trustee, each Eligible Commodity
Hedging Counterparty, each Interest Rate Hedge Bank, and each other First-Lien
Secured Party agrees that it (a) will raise no objection to, nor support any
other Person objecting to, the use of such Cash Collateral or to such DIP
Financing, (b) will not request or accept adequate protection or any other
relief in connection with the use of such Cash Collateral or such DIP Financing,
(c) to the extent the DIP Financing requires that the Liens securing the
Obligations be subordinated to or pari passu with the Liens securing such DIP
Financing, and/or any carve-out (to which the Collateral Trustee consents
(acting at the direction of the Required Lenders)) for the professional fees and
expenses of the Credit Parties and any official committee of unsecured creditors
appointed in any such Insolvency or Liquidation Proceeding will consent to such
subordination or pari passu treatment, (d) agrees that notice received two
calendar days prior to the entry of an interim order approving such usage of
Cash Collateral or approving such DIP Financing shall be adequate notice and
that notice received 15 calendar days prior to a hearing to approve such DIP
Financing or use of Cash Collateral on a final basis shall be adequate; provided
that (i) each First-Lien Secured Party retains the right to object to any
ancillary agreements or ancillary arrangements regarding the Cash Collateral use
or the DIP Financing that are materially prejudicial to their interests (unless
such

 

31

--------------------------------------------------------------------------------


 

ancillary agreements or arrangements, including any adequate protection orders,
are equally materially prejudicial to all First-Lien Secured Parties, in which
case there shall be no independent right of a First-Lien Secured Party to
object), (ii) the DIP Financing (x) does not compel any Credit Party to seek
confirmation of a specific plan of reorganization for which all or substantially
all of the material terms are set forth in the DIP Financing documentation or a
related document, and (y) the DIP Financing document or Cash Collateral order
does not expressly require the liquidation of the Collateral prior to a default
under the DIP Financing documentation or Cash Collateral order and (iii) if any
cash collateral order contemplates the liquidation of the Collateral, such order
provides that the Liens of the Collateral Trustee (for the benefit of the
First-Lien Secured Parties) will attach to the proceeds of such liquidation
equally and ratably.

 

6.2          Avoidance Issues.  If any First-Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of the Borrower or any other Credit Party any amount paid in
respect of the Obligations (a “Recovery”), then such First-Lien Secured Party
shall be entitled to a reinstatement of Obligations with respect to all such
recovered amounts.  In such event, (a) the Discharge of Obligations shall be
deemed not to have occurred and (b) if this Agreement shall have been terminated
prior to such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement.

 

6.3          Reorganization Securities.  If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
Property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of the
Obligations, then, to the extent the debt obligations distributed on account of
the Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

 

6.4          Relief from the Automatic Stay.  Each First-Lien Secured Party
agrees that it has no independent right to seek adequate protection or relief
from the automatic stay or from any other stay in any Insolvency or Liquidation
Proceeding, and that the Collateral Trustee, acting at the direction of the
Required First-Lien Secured Parties, has the exclusive authority to seek
adequate protection or relief from the automatic stay or from any other stay in
any Insolvency or Liquidation Proceeding on behalf of the First-Lien Secured
Parties; provided, however, that any adequate protection or stay relief sought
or obtained by the Collateral Trustee shall not be materially more favorable to
any First-Lien Secured Party than to any other First-Lien Secured Party.  Each
First-Lien Secured Party further agrees that it shall not object to any motion,
action or proceeding by the Collateral Trustee (acting at the direction of the
Required First-Lien Secured Parties) for adequate protection or for relief from
the automatic stay or from any other stay in any Insolvency or Liquidation
Proceeding or any adequate protection or stay relief granted unless such motion,
action, proceeding or relief is in violation of the provisions of this
Agreement.

 

6.5          Asset Dispositions in an Insolvency Proceeding.  Each First-Lien
Secured Party agrees that it will consent to, and raise no objection or oppose a
motion on grounds assertable solely in its capacity as a secured creditor,
whether under Section 363 or 364, or otherwise, under the Bankruptcy Code (and
not on any grounds assertable by an unsecured or undersecured creditor) to sell
or otherwise dispose of any Collateral pursuant to Section 363 of the Bankruptcy
Code free and clear of all Liens securing the Obligations so long as the
Collateral Trustee acting at the direction of the Required First-Lien Secured
Parties have consented to such sale or disposition of such assets.

 

32

--------------------------------------------------------------------------------


 

6.6          Other Credit Support.  Notwithstanding anything to the contrary
contained herein, the provisions of this Section 6 shall not (i) limit the
rights of any First-Lien Secured Party in respect of its Other Credit Support
and shall not prevent any First-Lien Secured Party from taking any actions to
enforce such rights to the extent permitted under applicable law, including by
(x) objecting to any use of Cash Collateral to the extent constituting Other
Credit Support for such First-Lien Secured Party or (y) objecting to any priming
or pari passu Lien on Other Credit Support for such First-Lien Secured Party, or
(ii) limit the right of any First-Lien Secured Party that is an Eligible
Commodity Hedging Counterparty or Interest Rate Hedge Bank under a Secured Hedge
Agreement to, among other things, terminate, close out, set off or apply Other
Credit Support with respect to any such Secured Hedge Agreement, or take any
actions to enforce its rights under such agreement, to the extent permitted
under applicable law.

 

SECTION 7.        Collateral Trustee.

 

7.1          Appointment.  (a)  Each of the Administrative Agent (for itself and
on behalf of each Lender), each Secured Debt Representative under any Additional
First-Lien Indebtedness Agreement, each Interest Rate Hedge Bank, each Eligible
Commodity Hedging Counterparty and each Treasury Services Provider hereby
appoints and authorizes the Collateral Trustee to act as its Collateral Trustee
in accordance with the terms hereof and the other Financing Documents.  The
Collateral Trustee hereby agrees to act in its capacity as such upon the express
conditions contained herein and the other Financing Documents, as applicable. 
In performing its functions and duties hereunder, the Collateral Trustee shall
act solely as an agent of the First-Lien Secured Parties and does not assume and
shall not be deemed to have assumed any obligation towards, or relationship of
agency or trust with or for, any Credit Party.  Each of the Administrative Agent
(for itself and on behalf of each Lender), each Interest Rate Hedge Bank, each
Eligible Commodity Hedging Counterparty, each Secured Debt Representative under
any Additional First-Lien Indebtedness Agreement and each Treasury Services
Provider hereby irrevocably authorizes the Collateral Trustee to take such
action on their behalf and to exercise such powers, rights and remedies
hereunder and under the other Financing Documents as are specifically delegated
or granted to the Collateral Trustee by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto.  The
Collateral Trustee shall have only those duties and responsibilities that are
expressly specified herein and the other Financing Documents.  The Collateral
Trustee may exercise such powers, rights and remedies and perform such duties by
or through its agents or employees.  The Collateral Trustee shall not have, by
reason hereof or any of the other Financing Documents, a fiduciary relationship
in respect of any First-Lien Secured Party, and nothing herein or any of the
other Financing Documents, expressed or implied, is intended to or shall be so
construed as to impose upon the Collateral Trustee any obligations in respect
hereof or any of the other Financing Documents except as expressly set forth
herein or therein.

 

(b)           The provisions of this Section 7 (other than Section 7.6) are
solely for the benefit of the Collateral Trustee, and neither the First-Lien
Secured Parties and nor any Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof.

 

7.2          Delegation of Duties.  (a)  The Collateral Trustee may execute any
of its duties under this Agreement and the Financing Documents, (including for
purposes of holding or enforcing any Lien on the Collateral or any portion
thereof granted under the Security Documents or of exercising any rights or
remedies thereunder) by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts of its choice
concerning all matters pertaining to such duties.  No Collateral Trustee shall
be responsible for the negligence or misconduct of any agent or attorney-in-fact
selected by it with reasonable care.

 

33

--------------------------------------------------------------------------------


 

(b)           The Collateral Trustee may also from time to time, when the
Collateral Trustee deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Supplemental Collateral Trustee”) with respect to
all or any part of the Collateral; provided, however, that no such Supplemental
Collateral Trustee shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Trustee.  Should any instrument in writing from any Credit Party
be required by any Supplemental Collateral Trustee so appointed by the
Collateral Trustee to more fully or certainly vest in and confirm to such
Supplemental Collateral Trustee such rights, powers, privileges and duties, such
Credit Party shall execute, acknowledge and deliver any and all such instruments
promptly upon request by the Collateral Trustee.  If any Supplemental Collateral
Trustee, or successor thereto, shall die, become incapable of acting, resign or
be removed, all rights, powers, privileges and duties of such Supplemental
Collateral Trustee, to the extent permitted by law, shall automatically vest in
and be exercised by the Collateral Trustee until the appointment of a new
Supplemental Collateral Trustee.  The Collateral Trustee shall not be
responsible for the negligence or misconduct of any agent, attorney-in-fact or
Supplemental Collateral Trustee that it selects in accordance with the foregoing
provisions of this Section 7.2(b) in the absence of the Collateral Trustee’s
gross negligence, bad faith or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment.

 

(c)           Any notice, request or other writing given to the Collateral
Trustee shall be deemed to have been given to each Supplemental Collateral
Trustee.  Every instrument appointing any Supplemental Collateral Trustee shall
refer to this Agreement and the conditions of this Section 7.2.

 

(d)           Any Supplemental Collateral Trustee may at any time appoint the
Collateral Trustee as its agent or attorney-in-fact with full power and
authority, to the extent not prohibited by law, to do any lawful act under or in
respect of this Agreement on its behalf or in its name.

 

7.3          Exculpatory Provisions.  (a)  Neither the Collateral Trustee nor
any of its officers, partners, directors, employees or agents shall be liable to
the First-Lien Secured Parties for any action taken or omitted by the Collateral
Trustee under or in connection with any of the Financing Documents except to the
extent caused by the Collateral Trustee’s gross negligence, bad faith or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment.  The Collateral Trustee shall be entitled to refrain
from any act or the taking of any action (including the failure to take an
action) in connection herewith or any of the other Financing Documents or from
the exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until the Collateral Trustee shall have received
instructions in respect thereof from the Required First-Lien Secured Parties or
Required Lenders (as applicable) and, upon receipt of such instructions from the
Required First-Lien Secured Parties or Required Lenders (as applicable) the
Collateral Trustee shall be entitled to act or (where so instructed) refrain
from acting, or to exercise such power, discretion or authority, in accordance
with such instructions.  Without prejudice to the generality of the foregoing,
(i) the Collateral Trustee shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for any
Credit Party), accountants, experts and other professional advisors selected by
it (and shall have no duty whatsoever to investigate or verify whether any such
signature is genuine or authorized or whether the information in any such
communication, instrument or other document is genuine or accurate); and (ii) no
First-Lien Secured Party shall have any right of action whatsoever against the
Collateral Trustee as a result of the Collateral Trustee acting or (where so
instructed) refraining from acting hereunder or any of the other Financing
Documents in accordance with the instructions of the Required First-Lien Secured
Parties.

 

34

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything to the contrary in Section 5.7, beyond
the exercise of reasonable care in the custody thereof and as otherwise
specifically set forth herein, the Collateral Trustee shall not have any duty as
to any of the Collateral in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to preservation of
rights against prior parties or any other rights pertaining thereto and the
Collateral Trustee shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any security interest in the Collateral.  The Collateral Trustee
shall not be liable or responsible for any loss or diminution in the value of
any of the Collateral, by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee selected by the Collateral Trustee in
good faith.

 

(c)           The Collateral Trustee shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence, bad faith or willful misconduct on the part of the Collateral
Trustee as determined by a court of competent jurisdiction in a final and
non-appealable judgment, for the validity or sufficiency of the Collateral or
any agreement or assignment contained therein, for the validity of the title of
any Credit Party to the Collateral, for insuring the Collateral or for the
payment of taxes, charges, assessments or Liens upon the Collateral or otherwise
as to the maintenance of the Collateral.

 

(d)           In the event that the Collateral Trustee is required to acquire
title to any Property of a Credit Party for any reason, or take any managerial
action of any kind in regard thereto, in order to carry out any obligation for
the benefit of another, which in the Collateral Trustee’s sole discretion may
cause the Collateral Trustee to be considered an “owner or operator” under the
provisions of CERCLA, or otherwise cause the Collateral Trustee to incur
liability under CERCLA or any other federal, state or local law, the Collateral
Trustee reserves the right, instead of taking such action, to either resign as
Collateral Trustee or arrange for the transfer of the title or control of the
asset to a court-appointed receiver.  The Collateral Trustee shall not be liable
to the Secured Parties, the Credit Parties or any other Person for any
Environmental Actions under any federal, state or local law, rule or regulation
by reason of the Collateral Trustee’s actions and conduct as authorized,
empowered and directed hereunder or relating to the discharge, release or
threatened release of Hazardous Materials into the environment, in each case
except to the extent caused by the Collateral Trustee’s gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction
in a final and non-appealable judgment.  If at any time it is necessary or
advisable for any part of the applicable Credit Party’s Property to be
possessed, owned, operated or managed by any Person (including the Collateral
Trustee) other than a Credit Party or the Secured Parties, the Required Secured
Parties shall direct the Collateral Trustee to appoint an appropriately
qualified Person (excluding the Collateral Trustee) who they shall designate to
possess, own, operate or manage, as the case may be, such part of the Borrower’s
Property.

 

7.4          Non-Reliance on Collateral Trustee and Other First-Lien Secured
Parties.  (a)  Each of the Administrative Agent (for itself and on behalf of
each Lender), the Secured Debt Representative under any Additional First-Lien
Indebtedness Agreement, each Interest Rate Hedge Bank, each Eligible Commodity
Hedging Counterparty and each Treasury Services Provider: (i) expressly
acknowledges that neither the Collateral Trustee nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by the Collateral Trustee
hereinafter taken, including any review of the affairs of the Borrower or any of
its Affiliates, shall be deemed to constitute any representation or warranty by
the Collateral Trustee to any such Person; and (ii) represents and warrants to
the Collateral Trustee that it has made its own independent investigation of the
financial condition and affairs of each Credit Party and its subsidiaries in

 

35

--------------------------------------------------------------------------------


 

connection with its decision to extend credit to the Borrower and that it has
made and shall continue to make its own appraisal of the creditworthiness of
each Credit Party and its subsidiaries.

 

(b)           The Collateral Trustee shall not be responsible to any First-Lien
Secured Party for the execution, effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency hereof or any other Financing
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by the Collateral Trustee to First-Lien Secured Parties or by
or on behalf of any Credit Party, to any First-Lien Secured Party or the
Collateral Trustee in connection with the Financing Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall the Collateral Trustee be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Financing Documents
or as to the use of the proceeds of loans borrowed pursuant to the Credit
Agreement or any other Financing Document or as to the existence or possible
existence, or absence of, of any Event of Default or to make any disclosures
with respect to the foregoing.

 

7.5          Collateral Trustee in Individual Capacity.  The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, the Collateral Trustee in its individual
capacity as a First-Lien Secured Party hereunder.  With respect to Obligations
made or renewed by it or any of its Affiliates, the Collateral Trustee and its
Affiliates shall have the same rights and powers under this Agreement and the
other Financing Documents as any First-Lien Secured Party and may exercise the
same as though the Collateral Trustee were not the Collateral Trustee, and the
terms “First-Lien Secured Party” and “First-Lien Secured Parties” shall (to the
extent applicable), unless the context clearly otherwise indicates, include the
Collateral Trustee in its individual capacity.

 

7.6          Successor Collateral Trustee.  Subject to the appointment and
acceptance of a successor Collateral Trustee as provided below, the Collateral
Trustee may resign at any time by notifying each Secured Debt Representative. 
Upon any such resignation, the Required First-Lien Secured Parties shall have
the right to appoint a successor with, so long as no Event of Default arising
from a non-payment by the Borrower or Insolvency or Liquidation Proceeding  has
occurred and is continuing, the consent of the Borrower (not to be unreasonably
withheld or delayed).  If no successor shall have been so appointed by the
Required First-Lien Secured Parties and approved by the Borrower (if applicable)
and shall have accepted such appointment within 30 days after the retiring
Collateral Trustee gives notice of its resignation, then the retiring Collateral
Trustee may, on behalf of the First-Lien Secured Parties with, so long as no
Event of Default arising from a non-payment by the Borrower or Insolvency or
Liquidation Proceeding  has occurred and is continuing, the consent of the
Borrower (not to be unreasonably withheld or delayed), appoint a successor
Collateral Trustee which shall be a bank with an office in New York, New York
(or a bank having an Affiliate with such an office) having a combined capital
and surplus that is not less than $1,000,000,000 or an Affiliate of any such
bank.  Upon the acceptance of any appointment as Collateral Trustee hereunder by
a successor bank, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Trustee and the
retiring Collateral Trustee shall be discharged from its duties and obligations
hereunder.  After the Collateral Trustee’s resignation hereunder, the provisions
of this Section 7 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Collateral
Trustee.

 

7.7          Security Documents.   Subject to Section 5 and the other terms of
this Agreement, prior to the Discharge of Obligations, without further written
consent or authorization from the First-Lien Secured Parties, the Collateral
Trustee shall execute any documents or instruments reasonably requested

 

36

--------------------------------------------------------------------------------


 

by the Borrower or the respective Credit Parties to (i) in connection with any
Asset Sale, release any Lien encumbering any item of Collateral that is the
subject of such Asset Sale or other disposition of assets or to which the
Required First-Lien Secured Parties have otherwise consented, (ii) release any
Person from a Guaranty in accordance with the terms of the Guarantee and
Collateral Agreement or with respect to which Required First-Lien Secured
Parties have otherwise consented, (iii) cause obligations of the Credit Parties
to become “Obligations” and the holders of such obligations to become
“First-Lien Secured Parties” as contemplated by Section 5.6 (including by
countersigning Accession Agreements in accordance therewith) or (iv) facilitate
the nondisturbance of an easement, right-of-way or other similar Lien on a
Mortgaged Property that is permitted under the terms of the Financing Documents.

 

(b)           Right to Realize on Collateral and Enforce Guaranty.  Anything
contained in any of the Financing Documents to the contrary notwithstanding, the
Borrower, the Collateral Trustee and each First-Lien Secured Party hereby agree
that (i) no First-Lien Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Security
Documents may be exercised solely by the Collateral Trustee and (ii) in the
event of a foreclosure by the Collateral Trustee on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral
Trustee or any First-Lien Secured Party may be the purchaser or licensor of any
or all of such Collateral at any such sale or other disposition and the
Collateral Trustee, as agent for and representative of the First-Lien Secured
Parties (but not any First-Lien Secured Party or First-Lien Secured Parties in
its or their respective individual capacities unless the Required First-Lien
Secured Parties shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by the Collateral Trustee at such sale or other
disposition.

 

7.8          Indemnification.  (a)  Each Lender (through the Administrative
Agent), the First-Lien Secured Parties in respect of any Additional First-Lien
Indebtedness (through the Secured Debt Representative in respect of such
Additional First-Lien Indebtedness), each Interest Rate Hedge Bank, each
Eligible Commodity Hedging Counterparty and each Treasury Services Provider
severally agrees to indemnify the Collateral Trustee (to the extent Collateral
Trustee is not promptly reimbursed by any Credit Party) for and against such
First-Lien Secured Party’s ratable share of the Obligations (calculated on the
basis of such First-Lien Secured Party’s then-current Outstanding Amount) of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against such Collateral Trustee in exercising its powers, rights
or remedies or performing its duties hereunder or under any of the Financing
Documents or otherwise in its capacity as Collateral Trustee in any way relating
to or arising out of the Financing Documents (collectively, the “Indemnified
Costs”); provided, however, that no First-Lien Secured Party shall be liable to
the Collateral Trustee for any portion of any such Indemnified Costs resulting
from the Collateral Trustee’s gross negligence, bad faith or willful misconduct,
as determined by a final and nonappealable decision of a court of competent
jurisdiction.  If any indemnity furnished to the Collateral Trustee for any
purpose shall, in the opinion of the Collateral Trustee, be insufficient or
become impaired, the Collateral Trustee may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished; provided, in no event shall this sentence require any
First-Lien Secured Party to indemnify the Collateral Trustee against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such First-Lien Secured Party’s ratable
share thereof; and provided further, this sentence shall not be deemed to
require any First-Lien Secured Party to indemnify the Collateral Trustee against
any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.

 

37

--------------------------------------------------------------------------------


 

(b)           The agreements in this Section 7.8 shall survive termination of
this Agreement.

 

7.9          No Risk of Funds.  None of the provisions of this Agreement or the
other Financing Documents shall be construed to require the Collateral Trustee
in its individual capacity to expend or risk its own funds or otherwise to incur
any personal financial liability in the performance of any of its duties
hereunder or thereunder.

 

SECTION 8.        Reliance; Waivers; Etc.

 

8.1          Reliance.  Other than any reliance on the terms of this Agreement,
the Collateral Trustee, the Administrative Agent (on behalf of itself and each
Lender), and each other First-Lien Secured Party acknowledges that it and each
other First-Lien Secured Party has, independently and without reliance on any
First-Lien Secured Party and based on documents and information deemed by it
appropriate, made its own credit analysis and decision to enter into such
Financing Documents and be bound by the terms of this Agreement and it will
continue to make its own credit decision in taking or not taking any action
under the Financing Document or this Agreement.

 

8.2          No Warranties or Liability.  The Collateral Trustee (on behalf of
the First-Lien Secured Parties), the Administrative Agent (on behalf of itself
and each Lender), and each other First-Lien Secured Party acknowledges and
agrees that no First-Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Financing
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.  Except as otherwise expressly provided herein, the First-Lien
Secured Parties will be entitled to manage and supervise their respective loans
and extensions of credit under the Financing Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate.

 

8.3          No Waiver.  (a)  No right of the First-Lien Secured Parties, the
Collateral Trustee or any of them to enforce any provision of this Agreement or
any other Financing Document shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Credit Party or by any
act or failure to act by any First-Lien Secured Party or the Collateral Trustee,
or by any noncompliance by any Person with the terms, provisions and covenants
of this Agreement or any other Financing Document, regardless of any knowledge
thereof which the Collateral Trustee or any First-Lien Secured Party, or any of
them, may have or be otherwise charged with.

 

(b)           Notwithstanding anything to the contrary in any of the Security
Documents, none of the Security Documents shall be amended, modified or
supplemented in any manner adverse to any of the First-Lien Secured Parties
(except as expressly contemplated hereby) or in any manner inconsistent with any
of the provisions of this Agreement without the prior written consent of each
Secured Debt Representative.

 

8.4          Obligations Unconditional.  All rights, interests, agreements and
obligations of each of the Collateral Trustee, the Administrative Agent and the
First-Lien Secured Parties, respectively, hereunder shall remain in full force
and effect regardless of:

 

(a)           any lack of validity or enforceability of any Financing Documents;

 

(b)           except as otherwise expressly set forth in this Agreement, any
change in the time, manner or place of payment of, or in any other terms of, all
or any of the Obligations or any amendment or waiver or other modification,
including any increase in the amount thereof, whether by course of conduct or
otherwise, of the terms of any Financing Document;

 

38

--------------------------------------------------------------------------------


 

(c)           except as otherwise expressly set forth in this Agreement, any
exchange of any security interest in any Collateral or any other collateral, or
any amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Obligations;

 

(d)           the commencement of any Insolvency or Liquidation Proceeding in
respect of any Credit Party; or

 

(e)           any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Collateral
Trustee, the Obligations or any First-Lien Secured Party.

 

SECTION 9.        Miscellaneous.

 

9.1          Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of any other Financing Document, the
provisions of this Agreement shall govern and control.

 

9.2          Effectiveness; Continuing Nature of this Agreement; Severability.

 

(a)           This Agreement shall become effective when executed and delivered
by each of the parties hereto.

 

(b)           Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other
jurisdiction.  All references to any Credit Party shall include such Credit
Party as debtor and debtor-in-possession and any receiver or trustee for such
Credit Party (as the case may be) in any Insolvency or Liquidation Proceeding.

 

(c)           This Agreement shall terminate and be of no further force and
effect with respect to the Collateral Trustee, the Administrative Agent, the
other First-Lien Secured Parties and the Obligations, on the date of Discharge
of Obligations, subject to the rights of the Collateral Trustee, the
Administrative Agent and the other First-Lien Secured Parties under Section 6.3.

 

9.3          Amendments; Waivers. (a)  Subject to Sections 5.2(b), 5.5, 5.6,
9.3(b) and 9.3(c), no amendment, modification or waiver of any of the provisions
of this Agreement shall be deemed to be made unless the same shall be in writing
signed on behalf of each Credit Party and the Collateral Trustee (with the
consent of the Required First-Lien Secured Parties) or its authorized agent and
each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time.

 

(b)           So long as any Event of Default shall have occurred and is
continuing and notwithstanding Section 9.3(a), no Credit Party shall have any
right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent its rights are directly
affected (and the Credit Parties’ rights or obligations shall be deemed to be
directly affected, including, without limitation, by (A) any modification to the
provisions relating to the designation of additional Obligations to be secured
by the Collateral in accordance with Section 5.5 or 5.6, (B) any release of
Collateral or a Guaranty and (C) any other modification that is inconsistent
with the terms of any Financing Document and is directly adverse to the rights
of any Credit Party).

 

39

--------------------------------------------------------------------------------


 

(c)           Notwithstanding the other provisions of this Section 9.3, the
Credit Parties and the Collateral Trustee may (but shall have no obligation to)
amend or supplement this Agreement or the Security Documents without the consent
of any First-Lien Secured Party:  (i) to cure any ambiguity, defect or
inconsistency; (ii) to make any change that would provide any additional rights
or benefits to the First-Lien Secured Parties; or (iii) to make, complete or
confirm any grant of Collateral permitted or required by this Agreement or any
of the Security Documents or any release of any Collateral that is otherwise
permitted under the terms of this Agreement and the Financing Documents.

 

9.4          Voting.  (a)  Without limiting anything contained herein (including
Sections 5.1, 5.5, 5.6, and 9.3) and other than ministerial and administrative
acts contemplated by the Security Documents to which it is a party, the
Collateral Trustee shall not take any other action (including the exercise of
remedies, the amendment of Security Documents, the granting of waivers under
such Security Documents), or grant its consent under any Security Documents,
unless and to the extent directed to do so by the Required First-Lien Secured
Parties.  If the Collateral Trustee determines that discretion is needed in the
taking of any action, it may refrain from taking such action until such
directions or instructions are received and shall have no liability to the
First-Lien Secured Parties for so refraining.  Notwithstanding anything to the
contrary set forth herein but subject to the terms hereof, the Collateral
Trustee hereby agrees that it will enter into (i) documents necessary in order
to effect releases of Collateral in accordance with Section 5.1 and
(ii) Accession Agreements as contemplated by Sections 5.5, 5.6 and 9.16.

 

(b)           In connection with any matter under this Agreement requiring a
vote of holders of Indebtedness with respect to a Series of Secured Debt, each
Series of Secured Debt will cast its votes in accordance with the Financing
Documents governing such Series of Secured Debt.  In connection with any act or
decision by the Required First-Lien Secured Parties or Required Lenders under
this Agreement or any of the Security Documents, (i) the vote of each Series of
Secured Debt shall be calculated based on the Outstanding Amount owed to such
Series of Secured Debt at the time the applicable matter is presented for a vote
and (ii) the vote of each Interest Rate Hedge Bank and Eligible Commodity
Hedging Counterparty shall be calculated based on the Eligible Hedge Amount
under the relevant Secured Commodity Hedge or Secured Interest Rate Hedge, as
applicable, at the time the applicable matter is presented for a vote.

 

9.5          Information Concerning Financial Condition of the Credit Parties. 
The Agents and the First-Lien Secured Parties shall be responsible for keeping
themselves informed of the financial condition of the Credit Parties and all
endorsers and/or guarantors of the Obligations and all other circumstances
bearing upon the risk of nonpayment of the Obligations.  No Secured Debt
Representative or any other First-Lien Secured Party shall have any duty to
advise any other Secured Debt Representative or other First-Lien Secured Party
of information known to it or them regarding such condition or any such
circumstances or otherwise.  In the event that any Secured Debt Representative
or other First-Lien Secured Party, in its or their sole discretion, undertakes
at any time or from time to time to provide any such information to any other
Secured Debt Representative or other First-Lien Secured Party, it or they shall
be under no obligation:

 

(a)           to make, and the Secured Debt Representative and the other
First-Lien Secured Parties shall not make, any express or implied representation
or warranty, including with respect to the accuracy, completeness, truthfulness
or validity of any such information so provided;

 

(b)           to provide any additional information or to provide any such
information on any subsequent occasion;

 

(c)           to undertake any investigation; or

 

40

--------------------------------------------------------------------------------


 

(d)           to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

9.6          GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVERS. (a)  THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAW OF ANOTHER JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY CLAIM THAT
ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT
BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDICTION OVER SUCH PARTY.  EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH IN ANNEX I HERETO,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

(b)         EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED
BY APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE
(a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)         EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES (TO
THE EXTENT PERMITTED BY APPLICABLE LAW) ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

41

--------------------------------------------------------------------------------


 

9.7          Notices.   Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including .pdf, telegraphic, telecopier or cable communication) and mailed,
telegraphed, telecopied, cabled or delivered:  (i) if to any Credit Party, at
the address specified Annex I attached hereto and (ii) if to the Collateral
Trustee, at the address specified on Annex I attached hereto or, as to any
Credit Party or the Collateral Trustee, at such other address as shall be
designated by such party in a written notice to the other parties hereto.  All
such notices and communications shall, when mailed, telegraphed, telecopied, or
cabled or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telecopier, except that notices and communications to
the Collateral Trustee and the Borrower shall not be effective until received by
the Collateral Trustee or the Borrower, as the case may be.

 

9.8          Further Assurances; Insurance.  (a)    The Borrower and the other
Credit Parties will do or cause to be done all acts and things that may be
required, or that the Collateral Trustee from time to time may reasonably
request, to assure and confirm that the Collateral Trustee holds, for the
benefit of the holders of Obligations, duly created and enforceable and
perfected Liens upon the Collateral (including any property or assets that are
acquired or otherwise become, or are required by any Financing Document to
become, Collateral after the date hereof).

 

(b)           Upon the reasonable request of the Collateral Trustee at any time,
the Borrower and the other Credit Parties will promptly execute, acknowledge and
deliver such security documents, instruments, certificates, notices and other
documents, and take such other actions as may be reasonably required, or that
the Collateral Trustee may reasonably request, to create, perfect, protect,
assure or enforce the Liens and benefits intended to be conferred, in each case
as contemplated by the Financing Documents for the benefit of holders of
Obligations.

 

(c)           All insurance policies required to be in force and effect pursuant
to the terms of any Financing Document will name the Collateral Trustee as a
loss payee and additional insured.

 

9.9          Binding on Successors and Assigns.  This Agreement shall be binding
upon the Credit Parties, Collateral Trustee and the First-Lien Secured Parties,
and their respective successors and assigns.

 

9.10        Specific Performance.  The Collateral Trustee may demand specific
performance of this Agreement.  The Collateral Trustee, on behalf of the
First-Lien Secured Parties, hereby irrevocably waive any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
Collateral Trustee or the First-Lien Secured Parties.

 

9.11        Headings.  The headings of the several sections and subsections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.

 

9.12        Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement or any document or instrument delivered in connection herewith by
telecopy, facsimile or non-editable pdf file shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable.

 

42

--------------------------------------------------------------------------------


 

9.13        Authorization.  By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.

 

9.14        No Third Party Beneficiaries.  This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First-Lien Secured Parties.  Nothing in this Agreement shall impair, as between
the Credit Parties and the Collateral Trustee and the First-Lien Secured
Parties, or as among the Credit Parties, the obligations of the Credit Parties
set forth in the Financing Documents.

 

9.15        Provisions Solely to Define Relative Rights.  The provisions of this
Agreement are and are intended for the purpose of defining the relative rights
of the Collateral Trustee and the First-Lien Secured Parties and for the other
express purposes provided herein.  Nothing in this Agreement is intended to or
shall impair the obligations of any Credit Party, which are absolute and
unconditional, to pay the Obligations as and when the same shall become due and
payable in accordance with their terms.

 

9.16        Additional Guarantors.  The Borrower represents and warrants that
each Person who is a Credit Party on the date hereof has duly executed this
Agreement. The Borrower shall cause each of its direct or indirect Subsidiaries
that becomes a Subsidiary Guarantor, or is required by the terms of any
Financing Document to become a Subsidiary Guarantor, to become a party to this
Agreement by causing such Subsidiary to execute and deliver to the parties
hereto an Additional Guarantor Accession Agreement, whereupon such Subsidiary
shall be bound by the terms hereof to the same extent as if it had executed and
delivered this Agreement as of the date hereof.  The Borrower shall promptly
provide, or cause to be provided, the Collateral Trustee and each Secured Debt
Representative with a copy of each Additional Guarantor Accession Agreement
executed and delivered pursuant to this Section.

 

9.17        Rights under Hedges.  Each of the parties to this Agreement hereby
acknowledges that nothing in this Agreement shall limit any Credit Party’s
rights under any Secured Commodity Hedge or Secured Interest Rate Hedge.

 

9.18                Insolvency.  This Agreement shall be applicable both before
and after the commencement of any Insolvency or Liquidation Proceeding by or
against any Credit Party.  The relative rights, as provided for in this
Agreement, shall continue after the commencement of any such Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the
commencement of any such case, as provided in this Agreement.

 

9.19                Rights and Immunities of Secured Debt Representatives. The
Administrative Agent will be entitled to all of the rights, protections,
immunities and indemnities set forth in the Credit Agreement and any future
Secured Debt Representative will be entitled to all of the rights, protections,
immunities and indemnities set forth in the applicable Financing Document with
respect to which such Person will act as an agent or similar representative, in
each case as if specifically set forth herein.  In no event will any Secured
Debt Representative be liable for any act or omission on the part of the Credit
Parties or the Collateral Trustee hereunder.

 

(signature pages follow)

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Collateral Trust and
Intercreditor Agreement as of the date first written above.

 

 

 

DYNEGY INC.

 

as Borrower

 

 

 

 

by

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title: Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS:

 

 

 

BLUE RIDGE GENERATION LLC

 

BLACK MOUNTAIN COGEN, INC.

 

CASCO BAY ENERGY COMPANY, LLC

 

DYNEGY ADMINISTRATIVE SERVICES COMPANY

 

DYNEGY COAL HOLDCO, LLC

 

DYNEGY COAL INVESTMENTS HOLDINGS, LLC

 

DYNEGY COAL TRADING & TRANSPORTATION, L.L.C.

 

DYNEGY EQUIPMENT, LLC

 

DYNEGY GASCO HOLDINGS, LLC

 

DYNEGY GAS HOLDCO, LLC

 

DYNEGY GAS IMPORTS, LLC

 

DYNEGY GAS INVESTMENTS, LLC

 

DYNEGY GAS INVESTMENTS HOLDINGS, LLC

 

DYNEGY GLOBAL LIQUIDS, INC.

 

DYNEGY KENDALL ENERGY, LLC

 

DYNEGY MARKETING AND TRADE, LLC

 

DYNEGY MIDWEST GENERATION, LLC

 

DYNEGY MORRO BAY, LLC

 

DYNEGY MOSS LANDING, LLC

 

DYNEGY OAKLAND, LLC

 

DYNEGY OPERATING COMPANY

 

DYNEGY POWER, LLC

 

DYNEGY POWER GENERATION INC.

 

DYNEGY POWER MARKETING, LLC

 

DYNEGY SOUTH BAY, LLC

 

HAVANA DOCK ENTERPRISES, LLC

 

ILLINOVA CORPORATION

 

ONTELAUNEE POWER OPERATING COMPANY, LLC

 

SITHE ENERGIES, INC.

 

SITHE/INDEPENDENCE LLC

 

 

 

 

 

 

 

by

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title: Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as Administrative Agent
and Collateral Trustee

 

 

 

 

by

/s/ Mikhail Faybusovich

 

 

Name: Mikhail Faybusovich

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

by

/s/ Tyler Smith

 

 

Name: Tyler Smith

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

ANNEX I

 

NOTICES

 

Borrower or any Subsidiary Guarantor:

 

Dynegy Inc.

 

601 Travis Street, Suite 1400
Houston, Texas 77002

Attn: General Counsel

Telephone: (713) 507-6400

Telecopy: (713) 767-6636

 

Administrative Agent or the Collateral Trustee:

 

Credit Suisse AG, Cayman Islands Branch,

Eleven Madison Avenue., 23rd Floor

New York, NY 10010

Attention: Sean Portrait - Agency Manager

Telephone No.: 919-994-6369

Telecopier No.: 212-322-2291

Email: agency.loanops@credit-suisse.com

 

--------------------------------------------------------------------------------


 

ANNEX II-A

 

EXISTING COMMODITY HEDGING AGREEMENTS

 

1.              Morgan Stanley Capital Group Inc.

 

a)             2002 ISDA Master Agreement dated as of September 30, 2011,
including the Schedule thereto, between Morgan Stanley Capital Group Inc. and
Dynegy Power, LLC

b)             2002 ISDA Master Agreement dated as of September 30, 2011,
including the Schedule thereto, between Morgan Stanley Capital Group Inc. and
Dynegy Midwest Generation, LLC

c)              2002 ISDA Master Agreement dated as of April 23, 2013, including
the Schedule thereto, between Morgan Stanley Capital Group Inc. and Dynegy
Marketing and Trade, LLC

d)             2002 ISDA Master Agreement dated as of April 23, 2013, including
the Schedule thereto, between Morgan Stanley Capital Group Inc. and Dynegy Power
Marketing, LLC

 

2.              DB Energy Trading LLC

 

a)             2002 ISDA Master Agreement dated as of September 19, 2011,
including the Schedule thereto, between DB Energy Trading LLC and Dynegy
Marketing and Trade, LLC

b)             2002 ISDA Master Agreement dated as of September 19, 2011,
including the Schedule thereto, between DB Energy Trading LLC and Dynegy Power
Marketing, LLC

 

3.              Barclays Bank PLC

 

a)             1992 ISDA Master Agreement dated as of September 30, 2011,
including the Schedule thereto, between Barclays Bank PLC and Dynegy Power, LLC

b)             1992 ISDA Master Agreement dated as of September 30, 2011,
including the Schedule thereto, between Barclays Bank PLC and Dynegy Midwest
Generation, LLC

 

4.              Credit Suisse International

 

a)             2002 ISDA Master Agreement dated as of September 15, 2011,
including the Schedule thereto, between Credit Suisse International and Dynegy
Power, LLC

b)             2002 ISDA Master Agreement dated as of September 15, 2011,
including the Schedule thereto, between Credit Suisse International and Dynegy
Midwest Generation, LLC

 

5.              J. Aron & Company

 

a)             2002 ISDA Master Agreement dated as of September 30, 2011,
including the Schedule thereto, between J. Aron & Company and Dynegy Power, LLC

b)             2002 ISDA Master Agreement dated as of September 30, 2011,
including the Schedule thereto, between J. Aron & Company and Dynegy Midwest
Generation, LLC

 

6.              Twin Eagle Resource Management. LLC

 

a)             2002 ISDA Master Agreement dated as of October 25, 2011,
including the Schedule thereto, between Twin Eagle Resource Management. LLC and
Dynegy Marketing and Trade, LLC

b)             2002 ISDA Master Agreement dated as of October 25, 2011,
including the Schedule thereto, between Twin Eagle Resource Management. LLC and
Dynegy Power Marketing, LLC

 

--------------------------------------------------------------------------------


 

7.              EDF Trading North America, LLC

 

a)             2002 ISDA Master Agreement dated as of October 1, 2012, including
the Schedule thereto, between EDF Trading North America, LLC and Dynegy
Marketing and Trade, LLC

b)             2002 ISDA Master Agreement dated as of November 16, 2012,
including the Schedule thereto, between EDF Trading North America, LLC and
Dynegy Power Marketing, LLC

 

8.              Citigroup Energy Inc.

 

a)             2002 ISDA Master Agreement dated as of October 24, 2012,
including the Schedule thereto, between Citigroup Energy Inc. and Dynegy
Marketing and Trade, LLC

b)             2002 ISDA Master Agreement dated as of October 24, 2012,
including the Schedule thereto, between Citigroup Energy Inc. and Dynegy Power
Marketing, LLC

 

9.              DTE Energy Trading, Inc.

 

a)             Base Contract for Sale and Purchase of Natural Gas dated
December 6, 2011, between DTE Energy Trading, Inc. and Dynegy Marketing and
Trade, LLC

 

10.       BG Energy Merchants, LLC

 

a)             2002 ISDA Master Agreement dated as of February 20, 2013,
including the Schedule thereto, between BG Energy Merchants, LLC and Dynegy
Marketing and Trade, LLC

 

2

--------------------------------------------------------------------------------


 

ANNEX II-B

 

EXISTING INTEREST RATE/CURRENCY HEDGING AGREEMENT

 

1.              Morgan Stanley Capital Group Inc.

 

a)             2002 ISDA Master Agreement dated as of September 30, 2011,
including the Schedule thereto, between Morgan Stanley Capital Group Inc. and
Dynegy Power, LLC

b)             2002 ISDA Master Agreement dated as of September 30, 2011,
including the Schedule thereto, between Morgan Stanley Capital Group Inc. and
Dynegy Midwest Generation, LLC

c)              2002 ISDA Master Agreement dated as of April 23, 2013, including
the Schedule thereto, between Morgan Stanley Capital Group Inc. and Dynegy
Marketing and Trade, LLC

d)             2002 ISDA Master Agreement dated as of April 23, 2013, including
the Schedule thereto, between Morgan Stanley Capital Group Inc. and Dynegy Power
Marketing, LLC

 

2.              Barclays Bank PLC

 

a)             1992 ISDA Master Agreement dated as of September 30, 2011,
including the Schedule thereto, between Barclays Bank PLC and Dynegy Power, LLC

b)             1992 ISDA Master Agreement dated as of September 30, 2011,
including the Schedule thereto, between Barclays Bank PLC and Dynegy Midwest
Generation, LLC

 

3.              Credit Suisse International

 

a)             2002 ISDA Master Agreement dated as of September 15, 2011,
including the Schedule thereto, between Credit Suisse International and Dynegy
Power, LLC

b)             2002 ISDA Master Agreement dated as of September 15, 2011,
including the Schedule thereto, between Credit Suisse International and Dynegy
Midwest Generation, LLC

 

4.              J. Aron & Company

 

a)             2002 ISDA Master Agreement dated as of September 30, 2011,
including the Schedule thereto, between J. Aron & Company and Dynegy Power, LLC

b)             2002 ISDA Master Agreement dated as of September 30, 2011,
including the Schedule thereto, between J. Aron & Company and Dynegy Midwest
Generation, LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

ACCESSION AGREEMENT — First-Lien Secured Parties

 

THIS ACCESSION AGREEMENT (this “Agreement”), dated as of [                ],
20[    ], is entered into by [              ], a [               ] (the “Joining
Party”), and acknowledged by DYNEGY INC., a Delaware corporation (the
“Borrower”) and each Credit Party, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
in its capacity as Collateral Trustee under the Intercreditor Agreement (as
defined below).

 

Reference is made to that certain Collateral Trust and Intercreditor Agreement
(as amended, modified, restated or supplemented from time to time, the
“Intercreditor Agreement”), dated as of April 23, 2013 by and among the
Borrower, the Subsidiary Guarantors, the Collateral Trustee, the Administrative
Agent and each of the other Persons party thereto from time to time in
accordance with the terms thereof.  Capitalized terms used herein without
definition shall have the meaning assigned thereto in the Intercreditor
Agreement. This Accession Agreement is being executed and delivered pursuant to
Section [5.5(a)]/[5.6(a)] of the Collateral Trust Agreement.

 

[Option A — where Joining Party is an agent under an Additional First-Lien
Indebtedness Agreement or refinanced Credit Agreement]

 

The Joining Party, as agent under [describe applicable Additional First-Lien
Indebtedness Agreement or refinanced Credit Agreement], hereby becomes a SECURED
DEBT REPRESENTATIVE under the Intercreditor Agreement.

 

[Option B — where Joining Party is an Interest Rate Hedge Provider, Treasury
Services Provider or Eligible Commodity Hedging Counterparty]

 

The Joining Party, as an [ELIGIBLE COMMODITY HEDGING COUNTERPARTY]/[INTEREST
RATE HEDGE BANK]/[TREASURY SERVICES PROVIDER] under [describe applicable Secured
Commodity Hedge, Secured Interest Rate Hedge or Secured Treasury Services
Agreement] hereby becomes a  FIRST-LIEN SECURED PARTY under the Intercreditor
Agreement.

 

Each of the Borrower and the Joining Party hereby agree for the benefit of the
First-Lien Secured Parties as follows:

 

(1)           The Joining Party hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the Joining Party will be deemed to be a
party to the Intercreditor Agreement, and, from and after the date hereof, shall
have all of the obligations of a [SECURED DEBT REPRESENTATIVE]/[FIRST-LIEN
SECURED PARTY]/[ELIGIBLE COMMODITY HEDGING COUNTERPARTY]/[INTEREST RATE HEDGE
BANK]/[TREASURY SERVICES PROVIDER] thereunder as if it had executed the
Intercreditor Agreement.  The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the [SECURED DEBT REPRESENTATIVE]/[FIRST-LIEN SECURED
PARTY]/[ELIGIBLE COMMODITY HEDGING COUNTERPARTY]/[INTEREST RATE HEDGE BANK]/
]/[FIRST-LIEN SECURED PARTY IN ITS CAPACITY AS A LENDER OR ISSUING BANK UNDER AN
ADDITIONAL FIRST-LIEN INDEBTEDNESS AGREEMENT]/[TREASURY SERVICES

 

--------------------------------------------------------------------------------


 

PROVIDER] contained in the Intercreditor Agreement. The first-lien obligations
to be secured under [describe applicable Financing Document] are hereby
designated “Obligations” and will be secured equally and ratably with all
existing and future Obligations permitted by the Financing Documents.

 

(2)           [To the extent the Joining Party is joining as a Secured Debt
Representative as agent or trustee for one or more First-Lien Secured Parties,
the Joining Party acknowledges that it has the authority to bind such First-Lien
Secured Parties to the Intercreditor Agreement and such First-Lien Secured
Parties are hereby bound by the terms and conditions of the Intercreditor
Agreement.](1)  The Joining Party hereby agrees [(on behalf of itself and any
First-Lien Secured Party claiming through it)] to comply with the terms of the
Intercreditor Agreement.

 

(3)           Each of the undersigned Credit Parties hereby consents to the
designation of [describe applicable Financing Document] as Obligations as set
forth herein and hereby confirms its respective guarantees, pledges, grants of
security interests and other obligations, as applicable, under and subject to
the terms of each of the Financing Documents to which it is party, and agrees
that, notwithstanding the designation of such additional indebtedness or any of
the transactions contemplated thereby, such guarantees, pledges, grants of
security interests and other obligations, and the terms of each Financing
Document to which it is a party, are not impaired or adversely affected in any
manner whatsoever and shall continue to be in full force and effect and such
additional secured debt shall be entitled to all of the benefits of such
Financing Documents.

 

(4)           The address of the Joining Party for purposes of all notices and
other communications under the Intercreditor Agreement is [                ,
                  ], Attention of [                  ] (Facsimile
No. [                     ], electronic mail address:
[                            ]).

 

(5)           This Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.

 

(6)           The provisions of Section 9.6 of the Intercreditor Agreement will
apply with like effect to this Accession Agreement.

 

--------------------------------------------------------------------------------

(1)  Insert if the Joining Party is an agent or trustee under an Additional
First-Lien Indebtedness Agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Joining Party, each Credit Party and the
Collateral Trustee has caused this Accession Agreement to be duly executed by
its respective authorized representative, as of the day and year first above
written.

 

 

[JOINING PARTY]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Acknowledged:

 

 

 

DYNEGY INC.,

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[INSERT DETAILS OF ALL CREDIT PARTIES UNDER SECURITY DOCUMENTS AS AT DATE OF
THIS ACCESSION AGREEMENT]

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Trustee

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

ADDITIONAL GUARANTOR ACCESSION AGREEMENT

 

Reference is made to that certain Collateral Trust and Intercreditor Agreement
(as amended, modified, restated or supplemented from time to time, the
“Intercreditor Agreement”), dated as of April 23, 2013 by and among the
Borrower, the Subsidiary Guarantors, the Collateral Trustee, the Administrative
Agent and each of the other Persons party thereto from time to time in
accordance with the terms thereof.  Capitalized terms used herein without
definition shall have the meaning assigned thereto in the Intercreditor
Agreement.  This Additional Guarantor Accession Agreement is being executed and
delivered pursuant to Section 9.16 of the Intercreditor Agreement.

 

1.             Joinder.  The undersigned,                   , a              ,
hereby agrees to become party as a Credit Party under the Intercreditor
Agreement for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Intercreditor Agreement as fully as if the undersigned
had executed and delivered the Intercreditor Agreement as of the date thereof.

 

2.             Governing Law and Miscellaneous Provisions.  The provisions of
Section 9.6 of the Intercreditor Agreement will apply with like effect to this
Additional Guarantor Accession Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Additional Guarantor
Accession Agreement to be executed by their respective officers or
representatives as of                       , 20        .

 

[                                                                    ]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

The Collateral Trustee hereby acknowledges receipt of this Additional Guarantor
Accession Agreement and agrees to act as Collateral Trustee with respect to the
Collateral pledged by the new Credit Party:

 

                       , as Collateral Trustee

 

--------------------------------------------------------------------------------